Exhibit 10.2

CONFORMED COPY

FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

dated as of June 22, 2020

among

WESCO RECEIVABLES CORP.,

as Seller,

WESCO DISTRIBUTION, INC.,

as Servicer,

THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrator



--------------------------------------------------------------------------------

  CONTENTS

 

Clause            Page  

ARTICLE I.

 

AMOUNTS AND TERMS OF THE PURCHASES

     2    

Section 1.1.

 

Purchase Facility

     2    

Section 1.2.

 

Making Purchases

     3    

Section 1.3.

 

Purchased Interest Computation

     6    

Section 1.4.

 

Settlement Procedures

     6    

Section 1.5.

 

Fees

     11    

Section 1.6.

 

Payments and Computations, Etc

     11    

Section 1.7.

 

Increased Costs

     12    

Section 1.8.

 

Requirements of Law

     13    

Section 1.9.

 

Inability to Determine Euro-Rate or LMIR

     14    

Section 1.10.

 

Extension of Termination Date

     15    

Section 1.11.

 

Increase in Commitments.

     16    

Section 1.12.

 

Successor Euro-Rate or LMIR.

     17  

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

     20    

Section 2.1.

 

Representations and Warranties; Covenants

     20    

Section 2.2.

 

Termination Events

     20  

ARTICLE III.

 

INDEMNIFICATION

     20    

Section 3.1.

 

Indemnities by the Seller

     20    

Section 3.2.

 

Indemnities by the Servicer

     22  

ARTICLE IV.

 

ADMINISTRATION AND COLLECTIONS

     22    

Section 4.1.

 

Appointment of the Servicer

     22    

Section 4.2.

 

Duties of the Servicer

     23    

Section 4.3.

 

Lock-Box Account Arrangements

     24    

Section 4.4.

 

Enforcement Rights

     25    

Section 4.5.

 

Responsibilities of the Seller

     26    

Section 4.6.

 

Servicing Fee

     26  

ARTICLE V.

 

THE AGENTS

     27    

Section 5.1.

 

Appointment and Authorization

     27    

Section 5.2.

 

Delegation of Duties

     28    

Section 5.3.

 

Exculpatory Provisions

     28    

Section 5.4.

 

Reliance by Agents

     28  

 

i



--------------------------------------------------------------------------------

  CONTENTS

 

Clause        Page    

Section 5.5.

 

[Reserved]

     29    

Section 5.6.

 

Notice of Termination Events

     29    

Section 5.7.

 

Non-Reliance on Administrator, Purchaser Agents and Other Purchasers

     29    

Section 5.8.

 

Administrators and Affiliates

     30    

Section 5.9.

 

Indemnification

     30    

Section 5.10.

 

Successor Administrator

     31    

Section 5.11.

 

Benchmark Replacement Notification

     31  

ARTICLE VI.

 

MISCELLANEOUS

     31    

Section 6.1.

 

Amendments, Etc

     31    

Section 6.2.

 

Notices, Etc

     32    

Section 6.3.

 

Successors and Assigns; Participations; Assignments

     32    

Section 6.4.

 

Costs, Expenses and Taxes

     34    

Section 6.5.

 

No Proceedings; Limitation on Payments

     34    

Section 6.6.

 

GOVERNING LAW AND JURISDICTION

     35    

Section 6.7.

 

Execution in Counterparts

     35    

Section 6.8.

 

Survival of Termination

     36    

Section 6.9.

 

WAIVER OF JURY TRIAL

     36    

Section 6.10.

 

Sharing of Recoveries

     36    

Section 6.11.

 

Right of Setoff

     36    

Section 6.12.

 

Entire Agreement

     36    

Section 6.13.

 

Headings

     36    

Section 6.14.

 

Purchaser Groups’ Liabilities

     37    

Section 6.15.

 

Pledge to a Federal Reserve Bank

     37    

Section 6.16.

 

Confidentiality

     37    

Section 6.17.

 

Mutual Negotiations

     38    

Section 6.18.

 

Credit Agreement

     38    

Section 6.19.

 

USA Patriot Act

     38    

Section 6.20.

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     39    

Section 6.21.

 

Acknowledgement Regarding any Supported QFCs

     39  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBIT I

 

Definitions

EXHIBIT II

 

Conditions Precedent

EXHIBIT III

 

Representations and Warranties

EXHIBIT IV

 

Covenants

EXHIBIT V

 

Termination Events

SCHEDULE I

 

Credit and Collection Policy

SCHEDULE II

 

[Reserved]

SCHEDULE III

 

Trade Names

SCHEDULE IV

 

Notice Information

SCHEDULE V

 

Subject Anixter Filing

SCHEDULE VI

 

Commitments

SCHEDULE VII

 

Scheduled Commitment Termination Date

SCHEDULE VIII

 

Subject UCC

SCHEDULE IX

 

Anixter Originator Accounts

SCHEDULE X

 

Excluded Receivables

SCHEDULE XI

 

Closing Memorandum

ANNEX A

 

Form of Information Package

ANNEX B

 

Form of Purchase Notice

ANNEX C

 

Form of Daily Report

ANNEX D

 

Form of Assumption Agreement

ANNEX E

 

Form of Transfer Supplement

 

iii



--------------------------------------------------------------------------------

This FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of June 22, 2020, among WESCO RECEIVABLES CORP., a Delaware
corporation, as seller (the “Seller”), WESCO DISTRIBUTION, INC., a Delaware
corporation (“WESCO”), as initial servicer (in such capacity, together with its
successors and permitted assigns in such capacity, the “Servicer”), THE VARIOUS
CONDUIT PURCHASERS, COMMITTED PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME
PARTY HERETO, and PNC BANK, NATIONAL ASSOCIATION, as Administrator for each
Purchaser Group (in such capacity, the “Administrator”).

Concurrently herewith, the Seller, the Servicer and the Originators are entering
into that certain Second Amended and Restated Purchase and Sale Agreement (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Purchase and Sale Agreement”), dated as of the
date hereof. The parties hereto hereby consent to such amendment and
restatement.

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

AMENDMENT AND RESTATEMENT; JOINDER OF PARTIES; REBALANCING

(a)    Amendment and Restatement. This Agreement amends and restates in its
entirety, as of the Closing Date, the Fourth Amended and Restated Receivables
Purchase Agreement, dated as of September 24, 2015 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Agreement”), among the Seller, the Servicer, the various Conduit Purchasers,
Committed Purchasers and Purchaser Agents from time to time party thereto and
the Administrator. Notwithstanding the amendment and restatement of the Original
Agreement by this Agreement, (i) the Seller and Servicer shall continue to be
liable to each of the parties to the Original Agreement or any other Indemnified
Party or Affected Person (as such terms are defined in the Original Agreement)
for fees and expenses which are accrued and unpaid under the Original Agreement
on the date hereof and all agreements to indemnify such parties in connection
with events or conditions arising or existing prior to the effective date of
this Agreement, (ii) the security interest created under the Original Agreement
in favor of the Administrator shall remain in full force and effect under this
Agreement and (iii) all Investment and Discount outstanding or owing under the
Original Agreement shall be and constitute Investment and Discount outstanding
or owing under this Agreement. Upon the effectiveness of this Agreement, each
reference to the Original Agreement in any other document, instrument or
agreement shall mean and be a reference to this Agreement. Nothing contained
herein, unless expressly herein stated to the contrary, is intended to amend,
modify or otherwise affect any other instrument, document or agreement executed
and/or delivered in connection with the Original Agreement.

(b)    Joinder of Parties. Effective as of the date hereof, (i) each of Canadian
Imperial Bank of Commerce, New York Branch, Bank of America, N.A. and HSBC Bank
USA, N.A.



--------------------------------------------------------------------------------

hereby becomes a party to this Agreement as a Committed Purchaser hereunder with
all the rights, interests, duties and obligations of a Committed Purchaser
hereunder, (ii) Canadian Imperial Bank of Commerce, New York Branch, as a
Committed Purchaser, shall constitute the sole member of a new Purchaser Group,
which does not initially include a Conduit Purchaser, and Canadian Imperial Bank
of Commerce, New York Branch hereby appoints itself as the Purchaser Agent for
such Purchaser Group, (iii) Bank of America, N.A., as a Committed Purchaser,
shall constitute the sole member of a new Purchaser Group, which does not
initially include a Conduit Purchaser, and Bank of America, N.A. hereby appoints
itself as the Purchaser Agent for such Purchaser Group, (iv) HSBC Bank USA,
N.A., as a Committed Purchaser, shall constitute a new Purchaser Group and HSBC
Bank USA, N.A. hereby appoints HSBC Securities USA Inc. as the Purchaser Agent
for such Purchaser Group and (v) each of Canadian Imperial Bank of Commerce, New
York Branch, Bank of America, N.A. and HSBC Securities USA, Inc. hereby becomes
a party to this Agreement as a Purchaser Agent hereunder with all the rights,
interests, duties and obligations of a Purchaser Agent hereunder.

(c)    Initial Purchases; Rebalancing. Concurrently herewith, the Seller is
requesting that the Purchasers fund a new Purchase on the Closing Date pursuant
to a Purchase Notice delivered in accordance with Section 1.2(a). Such Purchase
Notice provides that each Purchaser Group will fund a non-ratable portion of the
aggregate Purchase such that, after giving effect to such Purchase, each
Purchaser Group’s outstanding Investment will be equal to its Ratable Share of
the Aggregate Investment.

(d)    Certain Consents. The parties hereto hereby consent to the joinder of
Canadian Imperial Bank of Commerce, New York Branch, Bank of America, N.A., HSBC
Bank USA, N.A. and HSBC Securities USA Inc. as parties hereto on the terms set
forth in clause (b) above, to the non-ratable funding of the foregoing initial
Purchase on the terms set forth in clause (c) above, in each case, as set forth
above on a one-time basis.

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1.    Purchase Facility.

(a)    On the terms and subject to the conditions hereof, the Seller may, from
time to time before each applicable Facility Termination Date, request that the
Purchasers ratably (based on the Ratable Share in their respective Purchaser
Groups) make investments with regard to the Purchased Interest from the Seller
from time to time from the date hereof to each applicable Facility Termination
Date in accordance with Section 1.2. Each purchase requested by the Seller
pursuant to Section 1.2(a) (each, a “Purchase”) shall be made ratably by the
Purchasers (based on the Ratable Share in their respective Purchaser Groups),
and each Purchaser Group’s Ratable Share of each Purchase shall be made and
funded (i) if such Purchaser Group contains a Conduit Purchaser and such Conduit
Purchaser elects (in its sole discretion) to make and fund such portion of such
Purchase, by the Conduit Purchaser in such Purchaser Group or (ii) if such
Purchaser Group does not contain a Conduit Purchaser or if the Conduit Purchaser
in such Purchaser Group declines (in its sole discretion) to make or fund such
portion of such Purchase, by the Committed Purchaser in such Purchaser Group.
Subject to Section 1.4(b) concerning reinvestments, at no time will any Conduit
Purchaser have any

 

2



--------------------------------------------------------------------------------

obligation to make any Purchase or reinvestment. Each Committed Purchaser
severally hereby agrees, on the terms and subject to the conditions hereof, to
make Purchases before its applicable Facility Termination Date that are
requested pursuant to Section 1.2(a), based on the Ratable Share of its
applicable Purchaser Group; provided, however, that under no circumstances shall
any Purchaser make any Purchase or reinvestment hereunder if, after giving
effect to such Purchase or reinvestment (i) the Group Investment of such
Purchaser’s Purchaser Group would exceed the Group Commitment of such
Purchaser’s Purchaser Group, (ii) the Aggregate Investment would (after giving
effect to all Purchases and reinvestments on such date) exceed the Purchase
Limit or (iii) the Purchased Interest would exceed 100%.

(b)    The Seller may, upon at least thirty (30) days’ (or such shorter period
as agreed to in writing by the Administrator) written notice to the
Administrator and each Purchaser Agent, reduce the unfunded portion of the
Purchase Limit in whole or in part (but not below the amount which would cause
the Group Investment of any Purchaser Group to exceed its Group Commitment
(after giving effect to such reduction)); provided that each partial reduction
shall be in the amount of at least $5,000,000, or an integral multiple of
$1,000,000 in excess thereof and unless terminated in whole, the Purchase Limit
shall in no event be reduced below $150,000,000. Such reduction shall at the
option of the Seller be applied either (i) ratably to reduce the Group
Commitment of each Purchaser Group or (ii) to terminate the Group Commitment of
any one Purchaser Group.

(c)    The Seller may, upon at least thirty (30) days’ (or such shorter period
as agreed to in writing by the Administrator) prior written notice to the
Administrator and each Purchaser Agent, repay in whole (but not in part) the
entire Aggregate Investment (and all accrued and unpaid Discount thereon) by
making a cash payment of such amount to the Administrator for the benefit of the
Purchasers. Such payments shall be made to the Administrator for the ratable
benefit of the Purchasers (ratably based on the Investments outstanding at such
time) and the Investment (and accrued and unpaid Discount) of each Purchaser
shall only be deemed to be reduced by such payment when such payment is finally
so paid to such Purchaser in full in cash. All payments as repayments made
pursuant to this paragraph shall be subject to any applicable Termination Fee
payable to any Purchaser at such time in connection therewith.

Section 1.2.    Making Purchases.

(a)    Each Purchase (but not reinvestment) of undivided percentage ownership
interests with regard to the Purchased Interest hereunder may be made on any
Business Day upon the Seller’s irrevocable written notice in the form of Annex B
(each, a “Purchase Notice”) delivered to the Administrator and each Purchaser
Agent in accordance with Section 6.2 (which notice must be received by the
Administrator and each Purchaser Agent before 11:00 a.m., New York City time) at
least two Business Days before the requested Purchase Date, which notice shall
specify: (A) the date of such Purchase (which shall be a Business Day), (B) the
aggregate amount requested to be paid to the Seller (such aggregate amount,
which shall not be less than $500,000 or such lesser amount as agreed to by the
Administrator and the Majority Purchaser Agents) and (C) the pro forma
calculation of the Purchased Interest after giving effect to the increase in the
Aggregate Investment.

 

3



--------------------------------------------------------------------------------

(b)    Funding Purchases.

(i)    Not later than 1:00 p.m. (New York City time) on the date of each
Purchase of undivided percentage ownership interests with regard to the
Purchased Interest hereunder, each applicable Purchaser shall, upon satisfaction
of the applicable conditions set forth in Exhibit II, deliver to the
Administrator by wire transfer of immediately available funds at the account
from time to time designated in writing by the Administrator, an amount equal to
the portion of Investment relating to the undivided percentage ownership
interest then being funded by such Purchaser. On the date of each Purchase, the
Administrator will make available to the Seller, in same day funds at the
account from time to time designated in writing by the Seller to the
Administrator, the amount of Investment to be funded in accordance with this
Agreement by all Purchasers in respect of such Purchase.

(ii)    Unless the Administrator shall have received notice from a Purchaser or
Purchaser Agent prior to the proposed Purchase Date of any Purchase that such
Purchaser’s or Purchaser Agent’s Purchaser Group will not make available to the
Administrator such Purchaser Group’s share of such Purchase, the Administrator
may assume that such Purchaser Group has made such share available on such date
in accordance with the foregoing clause (b)(i) and may, in reliance upon such
assumption, make available to the Seller a corresponding amount. In such event,
if a Purchaser Group has not in fact made its share of the applicable Purchase
available to the Administrator, then the Committed Purchaser in such Purchaser
Group and the Seller severally agree to pay to the Administrator forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Seller to but excluding
the date of payment to the Administrator, at (i) in the case of such Committed
Purchaser, the greater of the Overnight Bank Funding Rate and a rate determined
by the Administrator in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Seller, the Base Rate. If such Committed
Purchaser pays such amount to the Administrator, then such amount shall
constitute such Committed Purchaser’s Investment included in such Purchase. If
the Seller and such Committed Purchaser shall pay such interest to the
Administrator for the same or an overlapping period, the Administrator shall
promptly remit to the Seller the amount of such interest paid by the Seller for
such period. Any such payment by the Seller shall be without prejudice to any
claim the Seller may have against a Committed Purchaser that shall have failed
to make such payment to the Administrator.

(c)    Effective on the date of each Purchase pursuant to this Section 1.2 and
each reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns
to the Administrator for the benefit of the Purchasers (ratably, according to
each such Purchaser’s Investment) an undivided percentage ownership interest in:
(i) each Pool Receivable then existing, (ii) all Related Security with respect
to such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables and Related Security.

(d)    To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter

 

4



--------------------------------------------------------------------------------

existing or arising, due or to become due, direct or indirect, absolute or
contingent, the Seller hereby grants to the Administrator, for the benefit of
the Purchasers, a security interest in all of the Seller’s right, title and
interest (including any undivided interest of the Seller) in, to and under all
of the following, whether now or hereafter owned, existing or arising: (i) all
Pool Receivables, (ii) all Related Security with respect to such Pool
Receivables, (iii) all Collections with respect to such Pool Receivables,
(iv) the Lock-Box Accounts and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such Lock-Box
Accounts and amounts on deposit therein, (v) all rights (but none of the
obligations) of the Seller under the Sale Agreement and (vi) all proceeds of,
and all amounts received or receivable under any or all of, the foregoing
(collectively, the “Pool Assets”). The Administrator, for the benefit of the
Purchasers, shall have, with respect to the Pool Assets, and in addition to all
the other rights and remedies available to the Administrator and the Purchasers,
all the rights and remedies of a secured party under any applicable UCC. The
Seller hereby authorizes the Administrator (for the benefit of the Purchasers)
to file financing statements in each jurisdiction the Administrator deems
necessary and appropriate to perfect its security interest in the Pool Assets,
describing the collateral covered thereby as “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement.

(e)    Except with respect to the increases in Commitments contemplated by
Section 1.11, the Seller may, with the written consent of the Administrator and
each Purchaser, add additional Persons as Purchasers (either to an existing
Purchaser Group or by creating new Purchaser Groups) or cause an existing
Purchaser to increase its Commitment in connection with a corresponding increase
in the Purchase Limit; provided, however, that the Commitment of any Purchaser
may only be increased with the consent of such Purchaser, such consent to be in
such Purchaser’s sole and absolute discretion. Each new Purchaser (or Purchaser
Group) and each Purchaser increasing its Commitment shall become a party hereto
or increase its Commitment, as the case may be, by executing and delivering to
the Administrator and the Seller an Assumption Agreement in the form of Annex D
hereto (which Assumption Agreement shall, in the case of any new Purchaser or
Purchasers be executed by each Person in such new Purchaser’s Purchaser Group).

(f)    Each Committed Purchaser’s obligation hereunder shall be several, such
that the failure of any Committed Purchaser to make a payment in connection with
any Purchase hereunder shall not relieve any other Committed Purchaser of its
obligation hereunder to make payment for any Purchase. Further, in the event any
Committed Purchaser fails to satisfy its obligation to make a Purchase as
required hereunder, upon receipt of notice of such failure from the
Administrator (or any relevant Purchaser Agent), subject to the limitations set
forth herein, the non-defaulting Committed Purchasers in such defaulting
Committed Purchaser’s Purchaser Group shall purchase the defaulting Committed
Purchaser’s Commitment Percentage of the related Purchase pro rata in proportion
to their relative Commitment Percentages (determined without regard to the
Commitment Percentage of the defaulting Committed Purchaser; it being understood
that a defaulting Committed Purchaser’s Commitment Percentage of any Purchase
shall be first put to the Committed Purchasers in such defaulting Committed
Purchaser’s Purchaser Group and thereafter if there are no other Committed
Purchasers in such Purchaser Group or if such other Committed Purchasers are
also defaulting Committed Purchasers, then

 

5



--------------------------------------------------------------------------------

such defaulting Committed Purchaser’s Commitment Percentage of such Purchase
shall be put to each other Purchaser Group ratably and applied in accordance
with this paragraph (f)). Notwithstanding anything in this paragraph (f) to the
contrary, no Committed Purchaser shall be required to make a Purchase pursuant
to this paragraph for an amount which would cause the aggregate Investment of
such Committed Purchaser (after giving effect to such Purchase) to exceed its
Commitment.

Section 1.3.    Purchased Interest Computation. The Purchased Interest shall be
initially computed on the date of the initial Purchase hereunder. Thereafter,
until the Facility Termination Date, such Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. From and after the occurrence of any Termination Day,
the Purchased Interest shall (until the event(s) giving rise to such Termination
Day are satisfied or are waived in accordance with the terms hereof) be deemed
to be 100%. The Purchased Interest shall become zero when the Aggregate
Investment thereof and Aggregate Discount thereon shall have been paid in full,
all the amounts owed by the Seller and the Servicer hereunder to each Purchaser,
the Administrator and any other Indemnified Party or Affected Person are paid in
full, and the Servicer shall have received the accrued Servicing Fee thereon.

Section 1.4.    Settlement Procedures.

(a)    The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.

(b)    The Servicer shall, on each day on which Collections of Pool Receivables
are received (or deemed received) by the Seller or the Servicer:

(i)    set aside and hold in trust (and shall, at the request of the
Administrator (with the consent or at the direction of a Simple Majority of the
Purchasers), segregate in a separate account approved by the Administrator if,
at the time of such request, there exists an Unmatured Termination Event or a
Termination Event or if the failure to so segregate reasonably could be expected
to cause a Material Adverse Effect) for the benefit of each Purchaser Group, out
of such Collections, first, an amount equal to the Aggregate Discount accrued
through such day for each Portion of Investment and not previously set aside,
second, an amount equal to the fees set forth in each Purchaser Group Fee Letter
accrued and unpaid through such day, and third, to the extent funds are
available therefor, an amount equal to the aggregate of each Purchaser Group’s
Ratable Share of the Servicing Fee accrued through such day and not previously
set aside;

(ii)    subject to Section 1.4(f), if such day is not a Termination Day, remit
to the Seller, ratably, on behalf of each Purchaser Group, the remainder of such
Collections. Such remainder shall, to the extent representing a return on the
Aggregate Investment, ratably, according to each Purchaser’s Investment, be
automatically reinvested in Pool Receivables, and in the Related Security,
Collections and other proceeds with respect thereto; provided, however, that if
the Purchased Interest would exceed 100%, then the Servicer shall not reinvest,
but shall set aside and hold in trust for the benefit of the

 

6



--------------------------------------------------------------------------------

Purchasers (and shall, at the request of the Administrator (with the consent or
at the direction of a Simple Majority of the Purchasers), segregate in a
separate account approved by the Administrator if, at the time of such request,
there exists an Unmatured Termination Event or a Termination Event or if the
failure to so segregate reasonably could be expected to cause a Material Adverse
Effect) a portion of such Collections that, together with the other Collections
set aside pursuant to this paragraph, shall equal the amount necessary to reduce
the Purchased Interest to 100%; provided, further, that if the Facility
Termination Date has been extended pursuant to Section 1.10 and any Purchaser
(or its Purchaser Agent) has provided notice (an “Exiting Notice”) to the
Administrator, the Seller and the Servicer of such Purchaser’s refusal, pursuant
to Section 1.10, to extend its (or its Committed Purchaser’s) Commitment
hereunder (an “Exiting Purchaser”) then such Collections shall not be reinvested
and shall instead be held in trust for the benefit of such Purchaser and applied
in accordance with clause (iii) below;

(iii)    if such day is a Termination Day (or any day following the provision of
an Exiting Notice), set aside, segregate and hold in trust (and shall, at the
request of the Administrator (with the consent or at the direction of a Simple
Majority of the Purchasers), segregate in a separate account approved by the
Administrator) for the benefit of each Purchaser Group the entire remainder of
the Collections (or in the case of an Exiting Purchaser, an amount equal to such
Purchaser’s ratable share of such Collections based on its Investment; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Investment shall be deemed to remain constant
from the date of the provision of an Exiting Notice until the date such
Purchaser’s Investment has been paid in full; it being understood that if such
day is also a Termination Day, such Exiting Purchaser’s Investment shall be
recalculated taking into account amounts received by such Purchaser in respect
of this parenthetical and thereafter Collections shall be set aside for such
Purchaser ratably in respect of its Investment (as recalculated)); provided,
that if amounts are set aside and held in trust on any Termination Day of the
type described in clause (a) of the definition of “Termination Day” (or any day
following the provision of an Exiting Notice) and, thereafter, the conditions
set forth in Section 2 of Exhibit II are satisfied or waived by the
Administrator and a Simple Majority of the Purchasers (or in the case of an
Exiting Notice, such Exiting Notice has been revoked by the related Exiting
Purchaser and written notice thereof has been provided by such Exiting Purchaser
or its Purchaser Agent to the Administrator, the Seller and the Servicer), such
previously set-aside amounts shall, to the extent representing a return on
Aggregate Investment (or the Investment of the Exiting Purchaser) and ratably in
accordance with each Purchaser’s Investment, be reinvested in accordance with
clause (ii) on the day of such subsequent satisfaction or waiver of conditions
or revocation of such Exiting Notice; and

(iv)    release to the Seller (subject to Section 1.4(f)) for its own account
any Collections in excess of: (x) amounts required to be reinvested in
accordance with clause (ii) or the proviso to clause (iii) plus (y) the amounts
that are required to be set aside pursuant to clause (i), the proviso to clause
(ii) and clause (iii) plus (z) the Seller’s Share of the Servicing Fee accrued
and unpaid through such day and all reasonable and appropriate out-of-pocket
costs and expenses of the Servicer for servicing, collecting and administering
the Pool Receivables.

 

7



--------------------------------------------------------------------------------

(c)    The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), deposit on each Settlement Date into the account from time to
time specified by the Administrator, Collections held for the benefit of the
Purchasers pursuant to Sections 1.4(b) and 1.4(f); provided, that if WESCO or an
Affiliate thereof is the Servicer, such day is not a Termination Day and the
Administrator has not notified WESCO (or such Affiliate) that such right is
revoked, WESCO (or such Affiliate) may retain the portion of the Collections set
aside pursuant to Section 1.4(b)(i) that represents the aggregate of each
Purchaser Group’s Ratable Share of the Servicing Fee. Within three Business Days
of the last day of each Yield Period with respect to any Portion of Investment,
the applicable Purchaser Agent will notify the Servicer and the Administrator by
e-mail of the amount of the Discount accrued with respect to such Portion of
Investment during the related Yield Period.

(d)    The Servicer shall distribute the amounts described (and at the times set
forth) in Section 1.4(c), as follows:

(i)    if such distribution occurs on a day that is not a Termination Day and
the Purchased Interest does not exceed 100%, first to the Administrator for
distribution to each Purchaser Agent ratably according to the Discount accrued
during such Yield Period (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of all accrued Discount
and fees (other than Servicing Fees) with respect to each Portion of Investment
maintained by such Purchasers; it being understood that each Purchaser Agent
shall distribute such amounts to the Purchasers within its Purchaser Group
ratably according to Discount and fees, and second, if the Servicer has set
aside amounts in respect of the Servicing Fee pursuant to clause (b)(i) and has
not retained such amounts pursuant to clause (c), to the Servicer’s own account
(payable in arrears on each Settlement Date) in payment in full of the aggregate
of each Purchaser Group’s Ratable Share of accrued Servicing Fees so set aside,
and

(ii)    if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first, if WESCO or an Affiliate thereof is not
the Servicer, to the Servicer’s own account in payment in full of all accrued
Servicing Fees, second, to the Administrator for distribution to each Purchaser
Agent ratably according to Investment (for the benefit of the relevant
Purchasers within such Purchaser Agent’s Purchaser Group) in payment in full of
all such accrued Discount with respect to each Portion of Investment funded or
maintained by the Purchasers within such Purchaser Agent’s Purchaser Group,
third, to the Administrator for distribution to each Purchaser Agent (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) ratably according to the fees accrued (other than Servicing Fees) in
payment in full of all such accrued fees (other than Servicing Fees) with
respect to each Portion of Investment maintained by such Purchasers, fourth, to
the Administrator for distribution to each Purchaser Agent ratably according to
the aggregate of the Investment of each Purchaser in each such Purchaser Agent’s
Purchaser Group (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full

 

8



--------------------------------------------------------------------------------

of each Purchaser’s Investment (or, if such day is not a Termination Day, the
amount necessary to reduce the Purchased Interest to 100%); it being understood
that each Purchaser Agent shall distribute the amounts described in the second,
third and fourth clauses of this Section 1.4(d)(ii) to the Purchasers within its
Purchaser Group ratably according to Investment or, in the case of the third
clause of this Section 1.4(d)(ii), fees (not including the Servicing Fee),
fifth, if the Aggregate Investment and accrued Aggregate Discount with respect
to each Portion of Investment for all Purchaser Groups have been reduced to
zero, and all accrued Servicing Fees payable to the Servicer (if other than
WESCO or an Affiliate thereof) have been paid in full, to the Administrator for
distribution ratably to each Purchaser Agent (for the benefit of the Purchasers
within such Purchaser Group) the Administrator, each Indemnified Party and each
Affected Person, in payment in full of any other amounts owed thereto by the
Seller or Servicer hereunder, and sixth, to the Servicer’s own account (if the
Servicer is WESCO or an Affiliate thereof) in payment in full of the Aggregate
of each Purchaser Group’s Ratable Share of all accrued Servicing Fees.

After the Aggregate Investment, Aggregate Discount, fees payable pursuant to
each Purchaser Group Fee Letter and Servicing Fees with respect to the Purchased
Interest, and any other amounts payable by the Seller and the Servicer to each
Purchaser Group, the Administrator or any other Indemnified Party or Affected
Person hereunder, have been paid in full, all additional Collections with
respect to the Purchased Interest shall be paid to the Seller for its own
account. Each Purchaser Agent hereby covenants and agrees to timely provide the
Administrator with all information necessary for the Administrator to make the
allocations to the Purchaser Agents required to be made by the Administrator
pursuant to Sections 1.4(d) and 1.4(f), including the applicable account of each
Purchaser Agent for which amounts should be distributed.

(e)    For the purposes of this Section 1.4:

(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, discount
or other adjustment made by the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer, or any setoff or dispute between the
Seller or any Affiliate of the Seller, or the Servicer or any Affiliate of the
Servicer and an Obligor, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in the amount of such reduction or
adjustment and, if such reduction or adjustment (x) causes the Purchased
Interest to exceed 100%, (y) occurs after the occurrence of the Facility
Termination Date or (z) occurs at any time when the Purchased Interest exceeds
100% or any Termination Event has occurred and is continuing, the Seller shall
pay an amount equal to such reduction or adjustment to a Lock-Box Account (other
than an Exception Account) (or as otherwise directed by the Administrator at
such time) for the benefit of the Purchasers for application pursuant to
Section 1.6(a) within one Business Day of such reduction or adjustment;

(ii)    if on any day any of the representations or warranties in Section 1(g)
or (m) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be

 

9



--------------------------------------------------------------------------------

deemed to have received on such date, a Collection of such Pool Receivable in
full, and if such breach (x) causes the Purchased Interest to exceed 100%, (y)
occurs after the occurrence of the Facility Termination Date or (z) occurs at
any time when the Purchased Interest exceeds 100% or any Termination Event has
occurred and is continuing, the Seller shall pay the amount of such deemed
Collection to a Lock-Box Account (other than an Exception Account) (or as
otherwise directed by the Administrator at such time) for the benefit of the
Purchasers for application pursuant to Section 1.6(a) within one Business Day of
such breach; provided that, upon payment in full by the Seller of any Pool
Receivable in accordance with this Section 1.4(d)(ii), the Administrator’s and
each other Purchaser’s rights in such Receivable shall automatically be conveyed
to the Seller, without representation or warranty, but free and clear of all
liens, security interests, charges and encumbrances created by or through the
Administrator or any Purchaser;

(iii)    except as provided in clause (i) or (ii), or as otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv)    if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.

(f)    If at any time the Seller shall wish to cause the reduction of Aggregate
Investment (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Investment), the Seller may do so as follows:

(i)    the Seller shall give the Administrator, each Purchaser Agent and the
Servicer at least two Business Days’ prior written notice thereof for any
reduction of Aggregate Investment (such notice to include the amount of such
proposed reduction and the proposed date on which such reduction will commence);

(ii)    on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

(iii)    the Servicer shall hold such Collections in trust for the benefit of
each Purchaser ratably according to its Investment, for payment to the
Administrator (for the account of such Purchaser) on the next Settlement Date,
and the Aggregate Investment (together with the Investment of any related
Purchaser) shall be deemed reduced in the amount to be paid to the Administrator
(for the account of such Purchaser) only when in fact finally so paid;

 

10



--------------------------------------------------------------------------------

; provided, that:

(A)    the amount of any such reduction shall be not less than $500,000 in the
aggregate for all Purchaser Groups (unless the Aggregate Investment at the time
of such reduction is less than $500,000, in which case such reduction shall be
in the amount required to reduce the Aggregate Investment to zero); and

(B)    with respect to any Portion of Investment, the Seller shall choose a
reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period.

Section 1.5.    Fees. The Seller shall pay to the Administrator for distribution
to each Purchaser Agent for the benefit of the related Purchasers, certain fees
in the amounts and on the dates set forth in those certain fee letters, each
such letter (as amended or amended and restated through the date hereof and as
amended, supplemented, or otherwise modified from time to time, a “Purchaser
Group Fee Letter”), in each case among the Seller, the Servicer, the related
Purchaser Agent and the related Purchasers.

Section 1.6.    Payments and Computations, Etc.

(a)    All amounts to be paid or deposited by the Seller or the Servicer
hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than noon (New York City time) on the day when due in same day funds to the
applicable account from time to time designated by the Administrator. All
amounts received after noon (New York City time) will be deemed to have been
received on the next Business Day. Except as expressly set forth herein
(including, without limitation, as set forth in Sections 1.4(b)(ii) or
(iii) with respect to Collections held in trust for Exiting Purchasers), the
Administrator shall promptly (and, if reasonably practicable, on the day it
receives such amounts) distribute to the applicable Purchaser Agent amounts
received by it hereunder for the benefit of the Purchasers within such Purchaser
Agent’s Purchaser Group, and such Purchaser Agent shall promptly thereafter
distribute such amounts received by it to the Purchasers within its Purchaser
Group ratably (x) in the case of such amounts paid in respect of Discount and
Fees, according to the Discount and Fees payable to such Purchasers and (y) in
the case of such amounts paid in respect of Investment (or in respect of any
other obligations other than Discount and Fees), according to the outstanding
Investment funded by such Purchasers. Unless the Administrator shall have
received notice from Seller prior to the date on which any payment is due to the
Administrator for the account of any Purchasers hereunder that the Seller (or
the Servicer on its behalf) will not make such payment (including because
Collections are not available therefor), the Administrator may assume that the
Seller has made or will make such payment on such date in accordance herewith
and may (but shall not be obligated to), in reliance upon such assumption,
distribute to the Purchaser Agents the amount due. In such event, if the Seller
(or the Servicer on its behalf) has not in fact made such payment, then each
Purchaser Agent severally agrees to repay to the Administrator forthwith on
demand the amount so distributed to such Purchaser Agent, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrator, at the greater of the
Overnight Bank Funding Rate and a rate determined by the Administrator in
accordance with banking industry rules on interbank compensation.

 

11



--------------------------------------------------------------------------------

(b)    The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.00% per annum above the Base Rate, payable on demand.

(c)    All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

Section 1.7.    Increased Costs.

(a)    If any Purchaser Agent, Purchaser, Liquidity Provider, the Administrator
or any other Program Support Provider or any of their respective Affiliates
(each an “Affected Person”) reasonably determines that the existence of or
compliance with: (i) any law or regulation or any change therein or in the
interpretation or application thereof, in each case adopted, issued or occurring
after the date hereof, or (ii) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or occurring after the date of this Agreement, affects or would
affect the amount of capital required or expected to be maintained by such
Affected Person, and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of (or otherwise to maintain the investment in) Pool Receivables
related to this Agreement or any related liquidity facility, credit enhancement
facility or other commitments of the same type, then, upon demand by such
Affected Person (with a copy to the Administrator), the Seller shall promptly
pay to the Administrator, for the account of such Affected Person, from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments. A certificate as to
such amounts submitted to the Seller and the Administrator by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

(b)    If, due to either: (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any
Affected Person of agreeing to purchase or purchasing, or maintaining the
ownership of, the Purchased Interest or any portion thereof in respect of which
Discount is computed by reference to the Euro-Rate or the LMIR, then, upon
demand by such Affected Person, the Seller shall promptly pay to such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased costs.
A certificate as to such amounts submitted to the Seller and the Administrator
by such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.

 

12



--------------------------------------------------------------------------------

(c)    If such increased costs affect the related Affected Person’s portfolio of
financing transactions, such Affected Person shall use reasonable averaging and
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.

(d)    Notwithstanding anything to the contrary, for purposes of this
Section 1.7, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act,
and all requests, rules, guidelines and directives promulgated thereunder and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any Governmental Authority, any central bank
of any jurisdiction, comparable agency or other Person, in each case pursuant
to, or implementing, the accord know as Basel II or Basel III, are, in the case
of each of clause (i) and clause (ii) above, deemed to have been introduced or
adopted after the date hereof, regardless of the date enacted, adopted, issued,
promulgated or implemented.

(e)    Failure or delay on the part of any Affected Person to demand
compensation pursuant to this Section shall not constitute a waiver of such
Affected Person’s right to demand such compensation; provided that the Seller
shall not be required to compensate an Affected Person pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Affected Person, as the case may be, notifies the Seller
of the occurrence or event giving rise to such increased costs or reductions and
of such Affected Person’s intention to claim compensation therefor; provided
further that, if the occurrence or event giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 1.8.    Requirements of Law.

If any Affected Person reasonably determines that the existence of or compliance
with: (a) any law or regulation or any change therein or in the interpretation
or application thereof, in each case adopted, issued or occurring after the date
hereof, or (b) any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of law) issued or
occurring after the date of this Agreement:

(i)    does or shall subject such Affected Person to any tax of any kind
whatsoever with respect to this Agreement, any increase in the Purchased
Interest or any portion thereof or in the amount of such Person’s Investment
relating thereto, or does or shall change the basis of taxation of payments to
such Affected Person on account of Collections, Discount or any other amounts
payable hereunder (excluding taxes imposed on the overall pre-tax net income of
such Affected Person, and franchise taxes imposed on such Affected Person, by
the jurisdiction under the laws of which such Affected Person is organized or a
political subdivision thereof),

(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate, the LMIR or the Base Rate hereunder, or

 

13



--------------------------------------------------------------------------------

(iii)    does or shall impose on such Affected Person any other condition,

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator or as a Purchaser Agent, or of
agreeing to purchase or purchasing or maintaining the ownership of undivided
percentage ownership interests with regard to the Purchased Interest (or
interests therein) or any Portion of Investment, or (B) to reduce any amount
receivable hereunder (whether directly or indirectly), then, in any such case,
upon demand by such Affected Person, the Seller shall promptly pay to such
Affected Person additional amounts necessary to compensate such Affected Person
for such additional cost or reduced amount receivable. All such amounts shall be
payable as incurred. A certificate from such Affected Person to the Seller and
the Administrator certifying, in reasonably specific detail, the basis for,
calculation of, and amount of such additional costs or reduced amount receivable
shall be conclusive and binding for all purposes, absent manifest error;
provided, however, that no Affected Person shall be required to disclose any
confidential or tax planning information in any such certificate; provided,
further, however, that notwithstanding anything to the contrary, for purposes of
this Section 1.8, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, guidelines and directives promulgated thereunder,
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or any Governmental Authority, any central
bank of any jurisdiction, comparable agency or other Person, in each case
pursuant to, or implementing, the accord know as Basel II or Basel III, are, in
the case of each of clause (i) and clause (ii) above, deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted,
adopted, issued, promulgated or implemented.

Failure or delay on the part of any Affected Person to demand compensation
pursuant to this Section shall not constitute a waiver of such Affected Person’s
right to demand such compensation; provided that the Seller shall not be
required to compensate an Affected Person pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Affected Person, as the case may be, notifies the Seller of the occurrence
or event giving rise to such increased costs or reductions and of such Affected
Person’s intention to claim compensation therefor; provided further that, if the
occurrence or event giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 1.9.    Inability to Determine Euro-Rate or LMIR.

(a)    If the Administrator (or any Purchaser Agent) determines before the first
day of any Yield Period (which determination shall be final and conclusive)
that, by reason of circumstances affecting the interbank eurodollar market (in
respect of such Person’s Purchaser Group or otherwise), deposits in dollars (in
the relevant amounts for such Yield Period) are not being offered to such Person
in the interbank eurodollar market for such Yield Period, or adequate means do
not exist for ascertaining the Euro-Rate or the LMIR for such Yield Period, then
the Administrator or such Purchaser Agent shall give notice thereof to the
Seller. Thereafter, until the Administrator or such Purchaser Agent notifies the
Seller that the circumstances giving rise to such suspension no longer exist, no
Portion of Investment shall be

 

14



--------------------------------------------------------------------------------

funded by reference to the Euro-Rate or the LMIR and the Discount for any
outstanding Portions of Investment then funded by reference to the Euro-Rate or
the LMIR shall, on the last day of the then current Yield Period, be converted
to the rate determined by reference to the Base Rate.

(b)    If, on or before the first day of any Yield Period, the Administrator
shall have been notified by any Purchaser, Purchaser Agent or Liquidity Provider
that, such Person has determined (which determination shall be final and
conclusive) that, any enactment, promulgation or adoption of or any change in
any Applicable Law, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Person
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for such Person to fund or maintain any Portion of
Investment at an interest rate based upon the Euro-Rate or the LMIR, the
Administrator shall notify the Seller thereof. Upon receipt of such notice,
until the Administrator notifies the Seller that the circumstances giving rise
to such determination no longer apply, (a) no Portion of Investment shall be
funded at the rate determined by reference to the Euro-Rate or the LMIR and
(b) the Discount for any such outstanding Portions of Investment shall be
converted to a rate determined by reference to the Base Rate either on the last
day of the then current Yield Period if such Person may lawfully continue to
maintain such Portion of Investment by reference to the Euro-Rate or the LMIR to
such day, or immediately, if such Person may not lawfully continue to maintain
such Portion of Investment by reference to the Euro-Rate or the LMIR to such
day.

Section 1.10.    Extension of Termination Date. The Seller may advise the
Administrator and each Committed Purchaser in writing of its desire to extend
the Scheduled Commitment Termination Date with respect to such Purchaser;
provided that such request is made not more than one-hundred twenty (120) days
prior to, and not less than sixty (60) days prior to, the then current Scheduled
Commitment Termination Date with respect to such Purchaser. In the event that
the applicable Purchaser is agreeable to such extension, the Administrator shall
so notify the Seller in writing (it being understood that the Purchasers may
accept or decline such a request in their sole discretion and on such terms as
they may elect) not less than 30 days prior to its then current Scheduled
Commitment Termination Date and the Seller, the Administrator, the Purchaser
Agents and the Purchasers shall enter into such documents as the Purchasers may
deem necessary or appropriate to reflect such extension, and all reasonable
costs and expenses incurred by the Purchasers, the Administrator and the
Purchaser Agents in connection therewith (including reasonable Attorney Costs)
shall be paid by the Seller. In the event a Purchaser declines the request for
such extension, the Administrator shall so notify the Seller and each Purchaser
Agent of such determination; provided, however, that the failure of the
Administrator to notify the Seller of the determination to decline such
extension shall not affect the understanding and agreement that the Purchaser
shall be deemed to have refused to grant the requested extension in the event
the Administrator fails to affirmatively notify the Seller, in writing, of their
agreement to accept the requested extension.

 

15



--------------------------------------------------------------------------------

Section 1.11.    Increase in Commitments.

(a)    Requests for Increase. So long as no Termination Event or Unmatured
Termination Event has occurred and is continuing, upon notice to the
Administrator and each Purchaser Agent, the Servicer (on behalf of the Seller)
may from time to time (i) request an increase in the Commitment with respect to
any existing Committed Purchaser (with the consent of the Administrator) or
(ii) request that additional Persons be added as Committed Purchasers subject to
the provisions of Section 1.2(e), in each case at any time following the Closing
Date and prior to the Facility Termination Date (it being understood and agreed
that, for the avoidance of doubt, at no time shall the aggregate of all
Commitments exceed $1,400,000,000); provided, that each request for an increase
or addition of a Person pursuant to Section 1.2(e) shall be in a minimum amount
of $10,000,000 and increments of $5,000,000 above such minimum amount. At the
time of sending such notice with respect to any existing Committed Purchaser,
the Servicer (in consultation with the Administrator and the Purchaser Agent
related to such Committed Purchaser) shall specify the time period within which
such Committed Purchaser and the Administrator are requested to respond to the
Servicer’s request (which shall in no event be less than ten (10) Business Days
from the date of delivery of such notice to the Administrator and such Committed
Purchaser and its related Purchaser Agent). For the avoidance of doubt, any
increase in the Commitment of any Committed Purchaser is at the sole discretion
of such Committed Purchaser.

(b)    Elections to Increase. In respect of any existing Committed Purchaser,
each of such Committed Purchaser being asked to increase its Commitment and the
Administrator shall notify the Seller and the Servicer within the applicable
time period whether or not such Person agrees, in its respective sole
discretion, to the increase to such Committed Purchaser’s Commitment. Any such
Person not responding within such time period shall be deemed to have declined
to consent to an increase in such Committed Purchaser’s Commitment. For the
avoidance of doubt, only the consent of the Committed Purchaser then being asked
to increase its Commitment and the Administrator shall be required in order to
approve any such request.

(c)    Effective Date. If the Commitment of any existing Committed Purchaser is
increased in accordance with this Section 1.11, the Administrator and the
Purchaser Agent for such Committed Purchaser shall determine the effective date
with respect to such increase (such date, the “Commitment Increase Effective
Date”).

(d)    Notification by the Administrator. The Administrator shall notify each
Purchaser Agent, the Seller and the Servicer of the Administrator’s and such
Committed Purchaser’s response to each request made hereunder, the amount of
such increase (if any) and the related Commitment Increase Effective Date.

(e)    Conditions to Effectiveness of Increase. As a condition precedent to each
such increase, the Servicer shall deliver to the Administrator and each
Purchaser Agent, a certificate of the Secretary or Assistant Secretary of each
of the Seller and the Servicer, dated as of the Commitment Increase Effective
Date, (i) certifying and attaching (x) the resolutions of the Board of Directors
of such Person adopted by such Board of Directors approving or consenting to
such Commitment increase and authorizing the execution, delivery and performance
by such Person of the amendment to this Agreement contemplated in
Section 1.11(c), as applicable (it

 

16



--------------------------------------------------------------------------------

being understood that such resolutions may be dated as of a date prior to the
Commitment Increase Effective Date), and (y) all documents evidencing all other
necessary corporate action and governmental approvals, if any, with respect to
such Commitment increase and such amendment to this Agreement (it being
understood that such documents may be dated as of a date prior to the Commitment
Increase Effective Date) and (ii) certifying that, before and after giving
effect to such increase, (x) the representations and warranties of such Person
contained in Exhibit III are true and correct as of the Commitment Increase
Effective Date and (y) no Termination Event or Unmatured Termination Event
exists or shall exist.

(f)    Conflicting Provisions. This Section 1.11 shall supersede any provisions
in Section 6.1 to the contrary.

Section 1.12.    Successor Euro-Rate or LMIR.

(a)    Notwithstanding anything to the contrary herein or in any other
Transaction Document, if the Administrator determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred with respect to Euro-Rate
or LMIR, the Administrator and the Seller may amend this Agreement to replace
Euro-Rate or LMIR, as applicable, with a Benchmark Replacement; and any such
amendment will become effective at 5:00 p.m. New York City time on the fifth
(5th) Business Day after the Administrator has provided such proposed amendment
to all Purchasers, so long as the Administrator has not received, by such time,
written notice of objection to such amendment from Purchasers compromising the
Majority Purchasers. Until the Benchmark Replacement with respect to Euro-Rate
or LMIR, as applicable, is effective, each advance, conversion and renewal of an
Investment bearing interest by reference to Euro-Rate or LMIR, as applicable,
will continue to bear interest with reference to Euro-Rate or LMIR (as the case
may be); provided, however, that during a Benchmark Unavailability Period
(i) any pending selection of, conversion to or renewal of an Investment bearing
interest by reference to Euro-Rate or LMIR that has not yet gone into effect
shall be deemed to be a selection of, conversion to or renewal of the Base Rate
with respect to such Investment, and such Investment shall bear interest by
reference to the Base Rate (rather than by reference to Euro-Rate or LMIR), (ii)
all outstanding Investments bearing interest by reference to Euro-Rate or LMIR
shall automatically be converted to bear interest by reference to the Base Rate
at the expiration of the existing Yield Period (or sooner, if Administrator
cannot continue to lawfully maintain such affected Investment bearing interest
by reference to Euro-Rate or LMIR, as applicable) and (iii) the component of the
Base Rate based upon LMIR will not be used in any determination of the Base
Rate.

(b)    In connection with the implementation of a Benchmark Replacement, the
Administrator will have the right in consultation with the Seller to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Document, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(c)    The Administrator will promptly notify the Seller and the Purchasers of
(i) the implementation of any Benchmark Replacement, (ii) the effectiveness of
any Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark

 

17



--------------------------------------------------------------------------------

Unavailability Period. Any determination, decision or election that may be made
by the Administrator or the Purchasers pursuant to this Section 1.12 including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 1.12.

(d)    As used in this Section 1.12:

(i)    “Benchmark Replacement” means the sum of: (a) the alternate benchmark
rate that has been selected by the Administrator and the Seller giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to Euro-Rate or LMIR for U.S. dollar-denominated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

(ii)    “Benchmark Replacement Adjustment” means, with respect to any
replacement of Euro-Rate or LMIR with an alternate benchmark rate for each
applicable Yield Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrator and the Seller (a) giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of Euro-Rate or LMIR, as applicable, with the applicable Benchmark
Replacement (excluding such spread adjustment) by the Relevant Governmental Body
or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for such replacement of Euro-Rate or LMIR for U.S.
dollar-denominated credit facilities at such time and (b) which may also reflect
adjustments to account for (i) the effects of the transition from Euro-Rate or
LMIR, as applicable, to the Benchmark Replacement and (ii) yield- or risk-based
differences between Euro-Rate or LMIR and the Benchmark Replacement.

(iii)    “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Yield
Period,” timing and frequency of determining rates and making payments of
Discount and other administrative matters) that the Administrator decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrator in a
manner substantially consistent with market practice (or, if the Administrator
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrator determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Administrator decides is reasonably
necessary in connection with the administration of this Agreement).

 

18



--------------------------------------------------------------------------------

(iv)    “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to Euro-Rate or LMIR:

(A)    in the case of clause (A) or (B) of the definition of “Benchmark
Transition Event,” the later of (x) the date of the public statement or
publication of information referenced therein and (y) the date on which the
administrator of the London Interbank Offered Rate for interbank depositors in
Dollars (“USD LIBOR”) permanently or indefinitely ceases to provide USD LIBOR;
or

(B)    in the case of clause (C) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

(v)    “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Euro-Rate or LMIR:

(A)    a public statement or publication of information by or on behalf of the
administrator of USD LIBOR announcing that such administrator has ceased or will
cease to provide USD LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide USD LIBOR;

(B)    a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrator, the regulatory supervisor
for the administrator of USD LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for USD LIBOR, a
resolution authority with jurisdiction over the administrator for USD LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for USD LIBOR, which states that the administrator of USD LIBOR
has ceased or will cease to provide USD LIBOR permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide USD LIBOR; or

(C)    a public statement or publication of information by the regulatory
supervisor for the administrator of USD LIBOR or a Governmental Authority having
jurisdiction over the Administrator announcing that USD LIBOR is no longer
representative.

(vi)     “Benchmark Unavailability Period” means, if a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
Euro-Rate or LMIR and solely to the extent that Euro-Rate or LMIR (as the case
may be) has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced Euro-Rate or LMIR (as the
case may be) for all purposes hereunder in accordance with this Section 1.12 and
(y) ending at the time that a Benchmark Replacement has replaced Euro-Rate or
LMIR (as the case may be) for all purposes hereunder pursuant to this
Section 1.12.

 

19



--------------------------------------------------------------------------------

(vii)    “Early Opt-in Event” means a determination by the Administrator that
U.S. dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 1.12, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace USD LIBOR.

(viii)    “Relevant Governmental Body” means the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

Section 2.1.    Representations and Warranties; Covenants. Each of the Seller,
WESCO and the Servicer hereby makes the representations and warranties, and
hereby agrees to perform and observe the covenants, applicable to it set forth
in Exhibits III and IV, respectively.

Section 2.2.    Termination Events. If any of the Termination Events set forth
in Exhibit V shall occur and be continuing, the Administrator may (with the
consent of a Simple Majority of the Purchasers) or shall (at the direction of a
Simple Majority of the Purchasers), by notice to the Seller, declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred); provided, that automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in paragraph (f) of Exhibit V, the
Facility Termination Date shall occur. Upon any such declaration, occurrence or
deemed occurrence of the Facility Termination Date, the Administrator, each
Purchaser Agent and each Purchaser shall have, in addition to the rights and
remedies that they may have under this Agreement, all other rights and remedies
provided after default under the New York UCC and under other Applicable Law,
which rights and remedies shall be cumulative.

ARTICLE III.

INDEMNIFICATION

Section 3.1.    Indemnities by the Seller. Without limiting any other rights
that any Purchaser Agent, Purchaser, Liquidity Provider, the Administrator or
any Program Support Provider or any of their respective Affiliates, employees,
officers, directors, agents, counsel, successors, transferees or assigns (each,
an “Indemnified Party”) may have hereunder or under Applicable Law, the Seller
hereby agrees to indemnify each Indemnified Party from and against any and all
claims, damages, expenses, costs, losses and liabilities (including Attorney
Costs) (all of the foregoing being collectively referred to as “Indemnified
Amounts”) arising out of or resulting from this Agreement (whether directly or
indirectly), the use of proceeds of purchases or reinvestments, the ownership of
the Purchased Interest, or any interest therein, or in respect of any
Receivable, Related Security or Contract, excluding, however: (a) Indemnified
Amounts to

 

20



--------------------------------------------------------------------------------

the extent resulting from gross negligence or willful misconduct on the part of
such Indemnified Party or its officers, directors, agents or counsel,
(b) Indemnified Amounts in respect of any Receivable to the extent that such
Receivable is uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor, or (c) any overall net income taxes or
franchise taxes imposed on such Indemnified Party by the jurisdiction under the
laws of which such Indemnified Party is organized or any political subdivision
thereof. Without limiting or being limited by the foregoing, and subject to the
exclusions set forth in the preceding sentence, the Seller shall pay on demand
(which demand shall be accompanied by documentation of the Indemnified Amounts,
in reasonable detail) to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:

(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in an Information Package or Daily
Report to be true and correct, or the failure of any other information provided
to such Indemnified Party by the Seller or Servicer with respect to Receivables
or this Agreement to be true and correct;

(ii)    the failure of any representation, warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made in
all respects when made;

(iii)    the failure by the Seller to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract, or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;

(iv)    the failure to vest in the Administrator (for the benefit of the
Purchasers) a valid and enforceable: (A) perfected undivided percentage
ownership interest, to the extent of the Purchased Interest, in the Receivables
in, or purporting to be in, the Receivables Pool and the other Pool Assets, or,
if not, a (B) first priority perfected security interest in the Pool Assets, in
each case, free and clear of any Adverse Claim;

(v)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any Purchase or reinvestment or at any subsequent time;

(vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable;

 

21



--------------------------------------------------------------------------------

(vii)    any failure of the Seller, any Affiliate of the Seller or the Servicer
to perform its duties or obligations in accordance with the provisions hereof or
under the Contracts;

(viii)    any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract;

(ix)    the commingling of Collections at any time with other funds;

(x)    the use of proceeds of purchases or reinvestments; or

(xi)    any reduction in the Aggregate Investment as a result of the
distribution of Collections pursuant to Section 1.4(d), if all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason.

Section 3.2.    Indemnities by the Servicer. Without limiting any other rights
that any Indemnified Party may have hereunder or under Applicable Law, the
Servicer hereby agrees to indemnify each Indemnified Party from and against any
and all Indemnified Amounts arising out of or resulting from (whether directly
or indirectly): (a) the failure of any information contained in an Information
Package or Daily Report to be true and correct, or the failure of any other
information provided to such Indemnified Party by, or on behalf of, the Servicer
to be true and correct, (b) the failure of any representation, warranty or
statement made or deemed made by the Servicer (or any of its officers) under or
in connection with this Agreement or any other Transaction Document to which it
is a party to have been true and correct as of the date made or deemed made in
all respects when made, (c) the failure by the Servicer to comply with any
Applicable Law with respect to any Pool Receivable or the related Contract,
(d) any dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities of the Servicer, its Affiliates and
designees, including any sub-servicers, with respect to such Receivable, or
(e) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof or any other Transaction Document to which
it is a party.

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

Section 4.1.    Appointment of the Servicer.

(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to WESCO (in
accordance with this Section 4.1) of the designation of a new Servicer, WESCO is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of a
Termination Event, the Administrator may (with the consent of the Majority
Purchasers) or shall (at the direction of the Majority Purchasers) designate as
Servicer any Person (including itself) to succeed WESCO or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof.

 

22



--------------------------------------------------------------------------------

(b)    Upon the designation of a successor Servicer as set forth in clause (a),
WESCO agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and WESCO shall cooperate
with and assist such new Servicer. Such cooperation shall include access to and
transfer of related records (including all Contracts) and use by the new
Servicer of all licenses, hardware or software necessary or desirable to collect
the Pool Receivables and the Related Security.

(c)    WESCO acknowledges that, in making their decision to execute and deliver
this Agreement, the Administrator and each Purchaser Group have relied on
WESCO’s agreement to act as Servicer hereunder. Accordingly, WESCO agrees that
it will not voluntarily resign as Servicer.

(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator and each Purchaser Group shall
have the right to look solely to the Servicer for performance, and (iv) the
terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or an Affiliate thereof, the Administrator and the
Majority Purchasers shall have consented in writing in advance to such
delegation.

Section 4.2.    Duties of the Servicer.

(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all Applicable Laws, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policies. The Servicer shall set aside, for the account of each Purchaser Group,
the amount of the Collections to which each such Purchaser Group is entitled in
accordance with Article I. The Servicer may, in accordance with the applicable
Credit and Collection Policy, extend the maturity of any Pool Receivable and
extend the maturity or adjust the Outstanding Balance of any Defaulted
Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that: (i) such extension or adjustment
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
a Defaulted Receivable (or cause any ineligible Receivable to become an Eligible
Receivable) or limit the rights of the Administrator or any Purchaser Group
under this Agreement, (ii) the original invoice date shall continue to be used
for purposes of determining whether such Receivable is an Eligible Receivable, a
Delinquent Receivable or a Defaulted Receivable and (iii) if a Termination Event
has occurred and WESCO or an Affiliate thereof is serving as the Servicer, WESCO
or such Affiliate may make such extension or adjustment only

 

23



--------------------------------------------------------------------------------

upon the prior approval of the Administrator (with the consent of the Majority
Purchasers). The Seller shall deliver to the Servicer and the Servicer shall
hold for the benefit of the Seller and the Administrator (individually and for
the benefit of each Purchaser Group), in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, the Administrator may direct the Servicer (whether the
Servicer is WESCO or any other Person) to commence or settle any legal action to
enforce collection of any Pool Receivable or to foreclose upon or repossess any
Related Security; provided, however, that no such direction may be given unless
either: (A) a Termination Event has occurred or (B) the Administrator believes
in good faith that failure to commence, settle or effect such legal action,
foreclosure or repossession could adversely affect Receivables constituting a
material portion of the Pool Receivables.

(b)    The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if WESCO or an Affiliate thereof is not the
Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than WESCO or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Seller all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.

(c)    The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date and (ii) the date on which all amounts
required to be paid to the Purchaser Agents, each Purchaser, the Administrator
and any other Indemnified Party or Affected Person hereunder shall have been
paid in full.

After such termination, if WESCO or an Affiliate thereof was not the Servicer on
the date of such termination, the Servicer shall promptly deliver to the Seller
all books, records and related materials that the Seller previously provided to
the Servicer, or that have been obtained by the Servicer, in connection with
this Agreement.

Section 4.3.    Lock-Box Account Arrangements. Prior to the date hereof, the
Seller has entered into Lock-Box Agreements with all of the Lock-Box Banks
maintaining any Lock-Box Account and delivered original counterparts of each
such Lock-Box Agreement to the Administrator and each Purchaser Agent. Upon
(i) the occurrence of a Termination Event, (ii) WESCO or Holdings ceasing to
have a rating of at least “B-” by Standard & Poor’s on its corporate credit
rating or (iii) Holding’s Available Liquidity fails to exceed $100,000,000, the
Administrator may (with the consent of any of the Purchasers) or shall (upon the
direction of any of the Purchasers) at any time thereafter so long as any event
described in clauses (i), (ii) or (iii) above exists at such time, give notice
to each Lock-Box Bank that the Administrator is exercising its rights under the
Lock-Box Agreements to do any or all of the following: (a) to have the exclusive
ownership and control of the Lock-Box Accounts transferred to the Administrator
(for the benefit of the Purchasers) and to exercise exclusive dominion and
control over the funds deposited therein, (b) to have the proceeds that are sent
to the respective Lock-Box Accounts redirected pursuant to the Administrator’s
instructions rather than deposited in the applicable Lock-Box Account, and
(c) to take any or all other actions permitted under the

 

24



--------------------------------------------------------------------------------

applicable Lock-Box Agreement (collectively, the “Lock-Box Rights”). The Seller
hereby agrees that if the Administrator at any time takes any action set forth
in the preceding sentence, the Administrator shall have exclusive control (for
the benefit of the Purchasers) of the proceeds (including Collections) of all
Pool Receivables and the Seller hereby further agrees to take any other action
that the Administrator or any Purchaser Agent may reasonably request to transfer
such control. Any proceeds of Pool Receivables received by the Seller or the
Servicer thereafter shall be sent immediately to the Administrator. The parties
hereto hereby acknowledge that if at any time the Administrator takes control of
any Lock-Box Account, the Administrator shall not have any rights to the funds
therein in excess of the unpaid amounts due to the Administrator, the Purchaser
Groups, any Indemnified Party or any other Person hereunder, and the
Administrator shall distribute or cause to be distributed such funds in
accordance with Section 4.2(b) and Article I (in each case as if such funds were
held by the Servicer thereunder). The Administrator hereby agrees that, if, at
any time following its exercise of its Lock-Box Rights, to the extent such
Lock-Box Rights are being exercised by the Administrator due solely to the
occurrence of the event in clause (iii) above and such event has been cured for
a period of not less than 60 consecutive days, unless consented to in writing by
the Administrator and each Purchaser Agent, upon notice of such cure to the
Administrator and each Purchaser Agent, the Administrator shall reasonably
cooperate with the Seller and the Servicer to cease exercising such Lock-Box
Rights within a reasonable period of time; provided, however, that if, at any
time the Administrator ceases to exercise its Lock-Box Rights in accordance with
this sentence, such cessation shall not preclude the Administrator from
exercising any or all of its Lock-Box Rights at any time following such date.

Section 4.4.    Enforcement Rights.

(a)    At any time following the occurrence of a Termination Event:

(i)    the Administrator may (with the consent or at the direction of a Simple
Majority of the Purchasers) direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Administrator or
its designee;

(ii)    the Administrator may (with the consent or at the direction of a Simple
Majority of the Purchasers) instruct the Seller or the Servicer to give notice
of the Purchaser Groups’ interest in Pool Receivables to each Obligor, which
notice shall direct that payments be made directly to the Administrator or its
designee (on behalf of such Purchaser Groups), and the Seller or the Servicer,
as the case may be, shall give such notice at the expense of the Seller or the
Servicer, as the case may be; provided, that if the Seller or the Servicer, as
the case may be, fails to so notify each Obligor, the Administrator (at the
Seller’s or the Servicer’s, as the case may be, expense) may so notify the
Obligors; and

(iii)    the Administrator may (with the consent or at the direction of a Simple
Majority of the Purchasers) request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit

 

25



--------------------------------------------------------------------------------

of the Purchasers) at a place selected by the Administrator, and (B) segregate
all cash, checks and other instruments received by it from time to time
constituting Collections in a manner acceptable to the Administrator and,
promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Administrator or
its designee.

(b)    The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, after the
occurrence of a Termination Event, to collect any and all amounts or portions
thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.

Section 4.5.    Responsibilities of the Seller.

(a)    Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. The Administrator, the Purchaser Agents or any
of the Purchasers shall not have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller, Servicer, WESCO or the Originators thereunder.

(b)    WESCO hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, WESCO shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that WESCO conducted
such data-processing functions while it acted as the Servicer.

Section 4.6.    Servicing Fee.

(a)    Subject to clause (b), the Seller shall pay to the Servicer a fee (the
“Servicing Fee”) for the provision of all services relating to the collection
and administration of the Pool Receivables and related cash management
activities, which services shall be performed by employees of the Servicer. The
Servicing Fee shall be equal to 1.0% per annum of the aggregate Outstanding
Balance of the Pool Receivables as of the last day of the prior month. Such fee
shall be paid through (x) the Servicer’s retention of amounts representing the
Seller’s Share and the Purchaser Group’s Ratable Share of the Servicing Fee, and
(y) otherwise, the distributions contemplated by Section 1.4(d).

 

26



--------------------------------------------------------------------------------

(b)    If the Servicer ceases to be WESCO or an Affiliate thereof, the servicing
fee shall be the greater of: (i) the amount calculated pursuant to clause (a),
and (ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer.

ARTICLE V.

THE AGENTS

Section 5.1.    Appointment and Authorization.

(a)    Each Purchaser and Purchaser Agent hereby irrevocably designates and
appoints PNC Bank, National Association as the “Administrator” hereunder and
authorizes the Administrator to take such actions and to exercise such powers as
are delegated to the Administrator hereby and to exercise such other powers as
are reasonably incidental thereto. The Administrator shall hold, in its name,
for the benefit of each Purchaser, ratably, the Purchased Interest. The
Administrator shall not have any duties other than those expressly set forth
herein or any fiduciary relationship with any Purchaser or Purchaser Agent, and
no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Administrator. The Administrator does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with, the Seller or Servicer. Notwithstanding any provision of
this Agreement or any other Transaction Document to the contrary, in no event
shall the Administrator ever be required to take any action which exposes the
Administrator to personal liability or which is contrary to the provision of any
Transaction Document or Applicable Law.

(b)    Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

(c)    Except as otherwise specifically provided in this Agreement, the
provisions of this Article V are solely for the benefit of the Purchaser Agents,
the Administrator and the Purchasers, and none of the Seller or Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V

 

27



--------------------------------------------------------------------------------

shall not affect any obligations which any Purchaser Agent, the Administrator or
any Purchaser may have to the Seller or the Servicer under the other provisions
of this Agreement. Furthermore, no Purchaser shall have any rights as a
third-party beneficiary or otherwise under any of the provisions hereof in
respect of a Purchaser Agent which is not the Purchaser Agent for such
Purchaser.

(d)    In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.

Section 5.2.    Delegation of Duties. The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 5.3.    Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Majority Purchasers (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
Servicer, or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, any Originator or any of their Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Exhibit II. The Administrator shall not have any obligation to any Purchaser or
Purchaser Agent to ascertain or inquire about the observance or performance of
any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Seller, Servicer, Originator or any of their
Affiliates.

Section 5.4.    Reliance by Agents. Each Purchaser Agent and the Administrator
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Administrator. Each
Purchaser Agent and the Administrator shall in all cases be fully justified in
failing or refusing to take any action under any Transaction Document unless it
shall first receive such advice or concurrence of the Majority Purchasers (or in
the case of any Purchaser Agent, the Purchasers within its Purchaser Group that
have a majority of the aggregate Commitment of such Purchaser Group), and
assurance of its indemnification, as it deems appropriate.

 

28



--------------------------------------------------------------------------------

(a)    The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchasers or the Purchaser Agents, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Purchasers,
the Administrator and Purchaser Agents.

(b)    The Purchasers within each Purchaser Group with a majority of the
Commitment of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such Purchasers with such majority,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of such Purchaser Agent’s Purchasers.

(c)    Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

Section 5.5.    [Reserved].

Section 5.6.    Notice of Termination Events. Neither any Purchaser Agent nor
the Administrator shall be deemed to have knowledge or notice of the occurrence
of any Termination Event or Unmatured Termination Event unless such
Administrator has received notice from any Purchaser, Purchaser Agent, the
Servicer or the Seller stating that a Termination Event or Unmatured Termination
Event has occurred hereunder and describing such Termination Event or Unmatured
Termination Event. In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its Purchasers. In
the event that a Purchaser Agent receives such a notice (other than from the
Administrator), it shall promptly give notice thereof to the Administrator. The
Administrator shall take such action concerning a Termination Event or Unmatured
Termination Event as may be directed by the Majority Purchasers unless such
action otherwise requires the consent of all Purchasers), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.

Section 5.7.    Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, WESCO,

 

29



--------------------------------------------------------------------------------

Servicer or any Originator, shall be deemed to constitute any representation or
warranty by the Administrator or such Purchaser Agent, as applicable. Each
Purchaser represents and warrants to the Administrator and the Purchaser Agents
that, independently and without reliance upon the Administrator, Purchaser
Agents or any other Purchaser and based on such documents and information as it
has deemed appropriate, it has made and will continue to make its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Seller, WESCO,
Servicer or the Originators, and the Receivables and its own decision to enter
into this Agreement and to take, or omit, action under any Transaction Document.
Except for items specifically required to be delivered hereunder, the
Administrator shall not have any duty or responsibility to provide any Purchaser
Agent with any information concerning the Seller, WESCO, Servicer or the
Originators or any of their Affiliates that comes into the possession of the
Administrator or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Section 5.8.    Administrators and Affiliates. Each of the Purchasers and the
Administrator and their Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, entity or other
business with the Seller, WESCO, Servicer or any Originator or any of their
Affiliates and PNC Bank, National Association may exercise or refrain from
exercising its rights and powers as if it were not the Administrator. With
respect to the acquisition of the Eligible Receivables pursuant to this
Agreement, each of the Purchaser Agents and the Administrator shall have the
same rights and powers under this Agreement as any Purchaser and may exercise
the same as though it were not such an agent, and the terms “Purchaser” and
“Purchasers” shall include each of the Purchaser Agents and the Administrator in
their individual capacities.

Section 5.9.    Indemnification. Each Purchaser Group shall indemnify and hold
harmless the Administrator (but solely in its capacity as Administrator) and its
officers, directors, employees, representatives and agents (to the extent not
reimbursed by the Seller, WESCO or Servicer and without limiting the obligation
of the Seller, WESCO or Servicer to do so), ratably in accordance with its
Ratable Share from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses and disbursements of
any kind whatsoever (including in connection with any investigative or
threatened proceeding, whether or not the Administrator or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Administrator or such Person as a result of, or related to,
any of the transactions contemplated by the Transaction Documents or the
execution, delivery or performance of the Transaction Documents or any other
document furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Administrator or such Person as finally determined by a court
of competent jurisdiction); provided, that in the case of each Purchaser that is
a Conduit Purchaser, such indemnity shall be provided solely by the Committed
Purchaser in such Conduit Purchaser’s Purchaser Group.

 

30



--------------------------------------------------------------------------------

Section 5.10.    Successor Administrator.

(a)    The Administrator may, upon at least five (5) days notice to the Seller
and each Purchaser and Purchaser Agent, resign as Administrator. Except as
provided below, such resignation shall not become effective until a successor
agent is appointed by the Majority Purchasers and has accepted such appointment.
If no successor Administrator shall have been so appointed by the Majority
Purchasers, within thirty (30) days after the departing Administrator’s giving
of notice of resignation, the departing Administrator may appoint a successor
Administrator as successor Administrator. If no successor Administrator shall
have been so appointed by the Majority Purchasers within sixty (60) days after
the departing Administrator’s giving of notice of resignation, the departing
Administrator may petition a court of competent jurisdiction to appoint a
successor Administrator.

(b)    Upon such acceptance of its appointment as Administrator hereunder by a
successor Administrator, such successor Administrator shall succeed to and
become vested with all the rights and duties of the retiring Administrator, and
the retiring Administrator shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Administrator’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article V shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrator.

Section 5.11.    Benchmark Replacement Notification. Section 1.12 of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that Euro Rate or LMIR is no longer available or in certain other
circumstances. The Administrator does not warrant or accept any responsibility
for and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LMIR” or “Euro Rate” or with respect to any
alternative or successor rate thereto, or replacement rate therefor.

ARTICLE VI.

MISCELLANEOUS

Section 6.1.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrator and each of the Majority Purchasers, and, in the case of
any amendment, by the other parties thereto; and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment or waiver
shall, without the consent of each affected Purchaser, (A) extend the date of
any payment or deposit of Collections by the Seller or the Servicer, (B) reduce
the rate or extend the time of payment of Discount, (C) reduce any fees payable
to the Administrator, any Purchaser Agent or any Purchaser pursuant to the
applicable Purchaser Group Fee Letter, (D) change the amount of Investment of
any Purchaser, any Purchaser’s pro rata share of the Purchased Interest or any
Committed Purchaser’s Commitment, (E) amend, modify or waive any provision of
the definition of “Majority Purchaser”, “Simple Majority” or this Section 6.1,
(F) consent to or permit the assignment or transfer by the Seller of any of its
rights and obligations under this Agreement, (G) change the definition of
“Default Ratio”, “Eligible Receivable”, “Loss Reserve”, “Loss Reserve
Percentage”, “Dilution Reserve”, “Dilution Reserve Percentage”, “Dilution

 

31



--------------------------------------------------------------------------------

Volatility Component”, “Minimum Dilution Reserve”, “Minimum Dilution Reserve
Percentage”, “Termination Event”, “Yield Reserve”, “Yield Reserve Percentage”,
“Total Reserves”, “Adjusted Net Receivables Pool Balance” or “Net Receivables
Pool Balance”, (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through (G)
above in a manner that would circumvent the intention of the restrictions set
forth in such clauses, or (I) otherwise materially and adversely affect the
rights of any such Purchaser hereunder; provided, further, however, (i) no
amendment or waiver of any provision of any Lock-Box Agreement or the Lock-Box
Schedule Letter Agreement shall require the consent of any Purchaser (other than
the Administrator) and (ii) no amendment to the Sale Agreement joining any
Subject Originator to the Sale Agreement as an Originator shall require the
consent of any Purchaser (other than the Administrator) so long as either
(x) the Joinder Conditions are satisfied or (y) the agreement joining such
Subject Originator states that the Receivables of such Originator shall be
deemed to be Ineligible Subject Originator Receivables. No failure on the part
of the Purchasers or the Administrator to exercise, and no delay in exercising
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

Section 6.2.    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule IV hereof (or in any Assignment Agreement or other
document or agreement pursuant to which it is or became a party hereto), or at
such other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective (i) if delivered by overnight mail, when received, and
(ii) if transmitted by facsimile or electronic mail, when sent, receipt
confirmed by telephone or electronic means.

Section 6.3.    Successors and Assigns; Participations; Assignments.

(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Seller may not assign or transfer any
of its rights or delegate any of its duties hereunder or under any Transaction
Document without the prior consent of the Administrator, the Purchaser Agents
and the Purchasers.

(b)    Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and the
Seller, each Purchaser Agent and the Administrator shall continue to deal solely
and directly with such Purchaser in connection with such Purchaser’s rights and
obligations hereunder. A Purchaser shall not agree with a Participant to
restrict such Purchaser’s right to agree to any amendment hereto, except
amendments that require the consent of all Purchasers.

 

32



--------------------------------------------------------------------------------

(c)    Assignments by Certain Committed Purchasers. Any Committed Purchaser may
assign to one or more Persons (each a “Purchasing Committed Purchaser”),
reasonably acceptable to the related Purchaser Agent in its sole discretion, any
portion of its Commitment pursuant to a supplement hereto, substantially in the
form of Annex E with any changes as have been approved by the parties thereto (a
“Transfer Supplement”), executed by each such Purchasing Committed Purchaser,
such selling Committed Purchaser, such related Purchaser Agent. Any such
assignment by a Committed Purchaser cannot be for an amount less than the lesser
of $30,000,000 and the amount of such Committed Purchaser’s Commitment. Upon
(i) the execution of the Transfer Supplement, (ii) delivery of an executed copy
thereof to the Seller, such related Purchaser Agent and the Administrator and
(iii) payment by the Purchasing Committed Purchaser to the selling Committed
Purchaser of the agreed purchase price, such selling Committed Purchaser shall
be released from its obligations hereunder to the extent of such assignment and
such Purchasing Committed Purchaser shall for all purposes be a Committed
Purchaser party hereto and shall have all the rights and obligations of a
Committed Purchaser hereunder to the same extent as if it were an original party
hereto. The amount of the Commitment of the selling Committed Purchaser
allocable to such Purchasing Committed Purchaser shall be equal to the amount of
the Commitment of the selling Committed Purchaser transferred regardless of the
purchase price paid therefor. The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Committed Purchaser as a “Committed Purchaser” and any resulting adjustment of
the selling Committed Purchaser’s Commitment.

(d)    [Reserved].

(e)    Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to any Conduit Purchaser’s assignment, participation, grant of security
interests in or other transfers of any portion of, or any of its beneficial
interest in, the Purchased Interest (or portion thereof), including without
limitation to any collateral agent in connection with its commercial paper
program and (ii) to the complete assignment by any Conduit Purchaser of all of
its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder. Any assigning Conduit Purchaser shall deliver to any
assignee a Transfer Supplement, duly executed by such Conduit Purchaser,
assigning any portion of its interest in the Purchased Interest to its assignee.
Such Conduit Purchaser shall promptly (i) notify each of the other parties
hereto of such assignment and (ii) take all further action that the assignee
reasonably requests in order to evidence the assignee’s right, title and
interest in such interest in the Purchased Interest and to enable the assignee
to exercise or enforce any rights of such Conduit Purchaser hereunder. Upon the
assignment of any portion of its interest in the Purchased Interest, the
assignee shall have all of the rights hereunder with respect to such interest.

(f)    Register. The Administrator shall, acting solely for this purpose as an
agent of the Seller, maintain at its address referred to on Schedule IV of this
Agreement (or such other address of the Administrator notified by the
Administrator to the other parties hereto) a

 

33



--------------------------------------------------------------------------------

copy of each Transfer Supplement delivered to and accepted by it and a register
for the recordation of the names and addresses of the Purchasers, the Commitment
of each Committed Purchaser and the aggregate Investment of each Purchaser from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Seller, the
Servicer, the Administrator, the Purchaser Agents and the Purchasers may treat
each Person whose name is recorded in the Register as a Purchaser, as a
Purchaser under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Seller, the Servicer, any Purchaser
Agent or any Purchaser at any reasonable time and from time to time upon
reasonable prior notice.

(g)    Procedure. Upon its receipt of a Transfer Supplement executed and
delivered by an assigning Purchaser, the Administrator shall, if such Transfer
Supplement has been duly completed, (i) accept such Transfer Supplement and
(ii) record the information contained therein in the Register.

Section 6.4.    Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 3.1, the Seller agrees to pay on demand
(which demand shall be accompanied by documentation thereof in reasonable
detail) all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic internal audits by
the Administrator of Pool Receivables) of this Agreement, the other Transaction
Documents and the other documents and agreements to be delivered hereunder (and
all reasonable costs and expenses in connection with any amendment, waiver or
modification of any thereof), including: (i) Attorney Costs for the
Administrator, each Purchaser Group and their respective Affiliates and agents
with respect thereto and with respect to advising the Administrator, each
Purchaser Group and their respective Affiliates and agents as to their rights
and remedies under this Agreement and the other Transaction Documents, and
(ii) all reasonable costs and expenses (including Attorney Costs), if any, of
the Administrator, each Purchaser Group and their respective Affiliates and
agents in connection with the enforcement of this Agreement and the other
Transaction Documents.

In addition, the Seller shall pay on demand any and all stamp and other taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

Section 6.5.    No Proceedings; Limitation on Payments.

(a)    Each of the Seller, WESCO, the Servicer, the Administrator, the Purchaser
Agents, the Purchasers, each assignee of the Purchased Interest or any interest
therein, and each Person that enters into a commitment to purchase the Purchased
Interest or interests therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser any Insolvency Proceeding, for one year and one day after the latest
maturing Note issued by such Conduit Purchaser is paid in full.

(b)    Each of WESCO, the Servicer, the Purchaser Agents, the Purchasers, each
assignee of the Purchased Interest or any interest therein, and each Person that
enters into a

 

34



--------------------------------------------------------------------------------

commitment to purchase the Purchased Interest or interests therein, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Seller any Insolvency Proceeding until one
year and one day after the Final Payout Date; provided, that the Administrator
may take any such action in its sole discretion following the occurrence of a
Termination Event.

(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, a Conduit Purchaser shall not, and shall be under no obligation to,
pay any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Purchaser has received funds which
may be used to make such payment and which funds are not required to repay such
Conduit Purchaser’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Purchaser could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Purchaser’s
securitization program or (y) all of such Conduit Purchaser’s Notes are paid in
full. Any amount which any Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against or company obligation of such
Conduit Purchaser for any such insufficiency unless and until such Conduit
Purchaser satisfies the provisions of clauses (i) and (ii) above. The provision
of this Section 6.5 shall survive any termination of this Agreement.

Section 6.6.    GOVERNING LAW AND JURISDICTION.

(a)    THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 6.7.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

 

35



--------------------------------------------------------------------------------

Section 6.8.    Survival of Termination. The provisions of Sections 1.7, 1.8,
3.1, 3.2, 6.4, 6.5, 6.6, 6.9, 6.10 and 6.14 shall survive any termination of
this Agreement.

Section 6.9.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

Section 6.10.    Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Investment or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

Section 6.11.    Right of Setoff. During a Termination Event, each Purchaser is
hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).

Section 6.12.    Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.

Section 6.13.    Headings. The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

 

36



--------------------------------------------------------------------------------

Section 6.14.    Purchaser Groups’ Liabilities. The obligations of each
Purchaser Agent and each Purchaser under the Transaction Documents are solely
the corporate obligations of such Person. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrator,
any Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

Section 6.15.    Pledge to a Federal Reserve Bank. Notwithstanding anything to
the contrary set forth herein, (i) each Committed Purchaser may at any time
pledge or grant a security interest in all or any portion of its interest in, to
and under its undivided percentage ownership interest with regard to the
Purchased Interest or under this Agreement to secure its obligations to a
Federal Reserve Bank, or (ii) in the event that any Conduit Purchaser assigns
any interest in, to and under its undivided percentage ownership interest with
regard to the Purchased Interest to any Program Support Provider pursuant to a
Program Support Agreement, such Program Support Provider may at any time pledge
or grant a security interest in all or any portion of its interest in, to and
under such undivided percentage ownership interest with regard to the Purchased
Interest or under this Agreement to secure the obligations of such Program
Support Provider to a Federal Reserve Bank, in each case without notice to or
the consent of the Seller.

Section 6.16.    Confidentiality.

(a)    Each of the Seller and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or any
Purchaser Group Fee Letter (including any fees payable in connection with this
Agreement, any Purchaser Group Fee Letter or any other Transaction Document or
the identity of the Administrator or any Purchaser or Purchaser Agent), except
as the Administrator and each Purchaser Agent may have consented to in writing
prior to any proposed disclosure; provided, however, that it may disclose such
information (i) to its Advisors and Representatives, (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through the Seller, the Servicer or their Advisors and
Representatives or (iii) to the extent it should be (A) required by Applicable
Law, or in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that, in
the case of clause (iii) above, the Seller and the Servicer will use reasonable
efforts to maintain confidentiality and will (unless otherwise prohibited by
Applicable Law) notify the Administrator and the affected Purchaser or Purchaser
Agent of its intention to make any such disclosure prior to making such
disclosure. Each of the Seller and the Servicer agrees to be responsible for any
breach of this Section by its Representatives and Advisors and agrees that its
Representatives and Advisors will be advised by it of the confidential nature of
such information and shall agree to comply with this Section. Notwithstanding
the foregoing, it is expressly agreed that each of the Seller, the

 

37



--------------------------------------------------------------------------------

Servicer and their respective Affiliates may publish a press release or
otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby;
provided that the Administrator shall be provided a reasonable opportunity to
review such press release or other public announcement prior to its release and
provide comment thereon; provided, further, that no such press release shall
name or otherwise identify the Administrator, any Purchaser, any Purchaser Agent
or any of their respective Affiliates without such Person’s prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed).

(b)    As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Person shall not be deemed to Representatives of
a Person unless (and solely to the extent that) confidential information is
furnished to such Person.

(c)    Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.

Section 6.17.    Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

Section 6.18.    Credit Agreement. Notwithstanding anything to the contrary set
forth herein, each reference to any definition, section or provision in the
Credit Agreement shall be a reference thereto without giving effect to any
amendments, supplements or other modifications thereto entered into at any time
that PNC Bank, National Association is not a party to the Credit Agreement.

Section 6.19.    USA Patriot Act. Each of the Administrator and each of the
other Affected Persons hereby notifies the Seller and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrator and the other
Affected Persons may be required to obtain, verify and record information that
identifies the Seller, the Originators and the Servicer, which information
includes the name, address, tax identification number and other information
regarding the Seller, the Originators and the Servicer that will allow the
Administrator and the other Affected Persons to identify the Seller, the
Originators and the Servicer in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT

 

38



--------------------------------------------------------------------------------

Act. Each of the Seller and the Servicer agrees to provide the Administrator and
each other Affected Persons, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

Section 6.20.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Documents or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Transaction Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 6.21.    Acknowledgement Regarding Any Supported QFCs.To the extent that
the Transaction Documents provide support, through a guarantee or otherwise, for
any swap contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Transaction
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

39



--------------------------------------------------------------------------------

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Transaction Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Transaction Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a defaulting Purchaser or Agent shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.

(b)    As used in this Section 6.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WESCO RECEIVABLES CORP.,

as Seller

By:  

/s/ Brian M. Begg

Name: Brian M. Begg Title: Treasurer

WESCO DISTRIBUTION, INC.,

as Servicer

By:  

/s/ Brian M. Begg

Name: Brian M. Begg

Title:   Vice President, Investor Relations and Treasurer

 

   S-1   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser

By:  

/s/ Michael Brown

Name: Michael Brown Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for PNC Bank, National Association

By:  

/s/ Michael Brown

Name: Michael Brown Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:  

/s/ Michael Brown

Name: Michael Brown Title: Senior Vice President

 

   S-2   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Purchaser By:  

/s/ William P. Rutkowski

Name: William P. Rutkowski Title: Director WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Purchaser Agent for Wells Fargo Bank, National Association By:  

/s/ William P. Rutkowski

Name: William P. Rutkowski Title: Director

 

   S-3   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Committed Purchaser By:  

/s/ Brian Gardner

Name: Brian Gardner Title: Managing Director

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for Fifth Third Bank, National Association

By:  

/s/ Brian Gardner

Name: Brian Gardner Title: Managing Director

 

   S-4   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a conduit purchaser By:  

/s/ Jill A. Russo

Name: Jill A. Russo Title: Vice President THE BANK OF NOVA SCOTIA, as a
Committed Purchaser By:  

/s/ Douglas Noe

Name: Douglas Noe Title: Managing Director THE BANK OF NOVA SCOTIA, as Purchaser
Agent for The Bank of Nova Scotia and Liberty Street Funding LLC By:  

/s/ Douglas Noe

Name: Douglas Noe Title: Managing Director

 

   S-5   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO-DOMINION BANK, as a
Conduit Purchaser

By:  

/s/ Luna Mills

THE TORONTO-DOMINION BANK,

as a Committed Purchaser

By:  

/s/ Luna Mills

THE TORONTO-DOMINION BANK,

as Purchaser Agent for The Toronto-Dominion Bank and Reliant Trust

By:  

/s/ Luna Mills

 

   S-6   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCATION, as a Committed Purchaser

By:  

/s/ Scott Bell

Name: Scott Bell Title: SVP

BANK OF AMERICA, NATIONAL ASSOCATION, as a Purchaser Agent for Bank of America,
N.A.

By:  

/s/ Scott Bell

Name: Scott Bell Title: SVP

 

   S-7   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Committed Purchaser
By:  

/s/ Robert Castro

Name: Robert Castro Title: Authorized Signatory CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a Purchaser Agent for Bank of America, N.A. By:  

/s/ Robert Castro

Name: Robert Castro Title: Authorized Signatory

 

   S-8   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Committed Purchaser By:  

/s/ Shaun R. Kleinman

Name: Shaun R. Kleinman Title: Senior Vice President HSBC SECURITIES USA INC.,
as Purchaser Agent for HSBC Bank USA, National Association By:  

/s/ Michael Banchik

Name: Michael Banchik Title: Managing Director

 

   S-9   

Fifth Amended and Restated

Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.

“Adjusted Dilution Ratio” means, at any time, the twelve-month rolling average
of the Dilution Ratio.

“Adjusted Net Receivables Pool Balance” means, at any time: (a) the Net
Receivables Pool Balance, plus (b) the sum of (i) the aggregate Outstanding
Balance of all Affiliate Receivables then in the Receivables Pool, (ii) the
Specifically Reserved Amount and (iii) the aggregate amount for each Obligor of
the lesser of (x) the Contra Amount, if any, with respect to such Obligor at
such time and (y) the aggregate Outstanding Balance of all Pool Receivables, the
Obligor of which is such Obligor.

“Administrator” has the meaning set forth in the preamble to this Agreement.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchasers ) shall
not constitute an Adverse Claim.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Person” has the meaning set forth in Section 1.7 of this Agreement.

“Affiliate” means, as to any Person, any Person that, directly or indirectly, is
in control of, is controlled by or is under common control with such Person,
except that, in the case of each Conduit Purchaser, Affiliate shall mean the
holder of its capital stock. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person, in either case whether by ownership of securities, contract,
proxy or otherwise.

“Affiliate Receivable” means any Receivable, the Obligor of which is an
Affiliate of WESCO or any Originator.

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Investment at such time.

“Aggregate Investment” means, at any time, the aggregate of the Investments of
each Purchaser at such time.

 

I-1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Alternate Yield Rate” for any day in any Yield Period, means an interest rate
per annum equal to LMIR for such day or if LMIR is unavailable pursuant to
Section 1.9, the Base Rate for such day; provided, however, that,
notwithstanding the foregoing, the “Alternate Yield Rate” for each Purchaser on
any day while a Termination Event or an Unmatured Termination Event exists shall
be an interest rate equal to the greater of (x) 2.0% per annum above the Base
Rate in effect on such day and (y) the “Alternate Yield Rate” as calculated
above.

“Anixter Originator Accounts” means those deposit accounts identified on
Schedule IX hereto.

“Anixter Originator Account Conditions” means, at any time of determination, the
satisfaction of each of the following conditions: (i) no Termination Event has
occurred and is continuing, (ii) all Collections received in such Exception
Account are being automatically transferred directly to a Lock-Box Account
(other than an Exception Account) no later than two (2) Business Days following
receipt thereof and (iii) not more than ninety (90) days have elapsed since the
Closing Date (or such longer period as may be agreed in writing by the
Administrator, provided, however that such longer period shall not exceed 120
days unless agreed to in writing by the Majority Purchasers).

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time, including any Applicable Laws imposed, administered or enforced by
(a) the United States of America, including those administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce, or through any existing or
future Executive Order, (b) the United Nations Security Council, (c) the
European Union or (d) Her Majesty’s Treasury.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, requirement,
restriction, permit, executive order, certificate, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property
and (y) all judgments, injunctions, orders, writs, decrees and awards of all
courts and arbitrators in proceedings or actions in which such Person is a party
or by which any of its property is bound.

“AR System” means (i) the Oracle, AS 400 Mainframe, SxE or Eclipse accounts
receivable systems which are used by the on-system originators, (ii) the
accounts receivables systems which are used by the off-system originators, or
(iii) any system or systems which replace any of the foregoing.

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex D to this Agreement.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

 

I-2



--------------------------------------------------------------------------------

“Available Liquidity” means, on any date of determination, the sum of (i) the
Maximum Incremental Purchase, (ii) the amount of borrowing availability under
the Credit Agreement and (iii) cash balances and liquid investments held by
WESCO and its Affiliates.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, any Purchaser, for any day (a) a fluctuating interest rate
per annum as shall be in effect from time to time, which rate shall be at all
times equal to the higher of:

(i)    the rate of interest in effect for such day as publicly announced from
time to time by such Purchaser’s Purchaser Agent as its “prime rate”, “base
rate” or similarly designate rate and which is used as a general reference point
for pricing some loans, which may be priced at, above or below such announced
rate, and

(ii)    0.50% per annum above the latest Overnight Bank Funding Rate; or

(b)    such other rate set forth as the “Base Rate” for such Purchaser in its
Purchaser Group Fee Letter, or any other document pursuant to which is became a
party hereto.

“Beneficial Owner” means, for the Seller, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Seller’s capital stock; and (b) a single individual with significant
responsibility to control, manage, or direct the Seller.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, WESCO or
any ERISA Affiliate is, or at any time during the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York or
Pittsburgh, Pennsylvania, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate or the LMIR, dealings are carried out
in the London interbank market.

 

I-3



--------------------------------------------------------------------------------

“Certificate of Beneficial Ownership” means, for the Seller, a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation,
which certification shall be substantially similar in form and substance to the
form of Certification Regarding Beneficial Owners of Legal Entity Customers
published jointly, in May 2018, by the Loan Syndications and Trading Association
and Securities Industry and Financial Markets Association.

“Change in Control” means (i) Holdings ceases to own, directly or indirectly,
100% of the capital stock of WESCO or (ii) WESCO ceases to own, directly or
indirectly (including through one or more of its Subsidiaries), (a) 100% of the
capital stock of the Seller free and clear of all Adverse Claims or (b) a
majority of the capital stock of any Originator, in the case of each of (i) and
(ii)(b) above, free and clear of all Adverse Claims other than the pledges or
grants of security interest by WESCO or one or more of its Subsidiaries to
(x) Barclays Bank PLC or any other Person that assumes its obligations under the
Intercreditor Agreement, as agent for itself and various lenders pursuant to one
or more pledge agreements and security agreements as required under the Credit
Agreement as such pledge agreements or security agreements may be amended,
restated, supplemented or otherwise modified from time to time and (y) such
other lenders to WESCO and its Subsidiaries so long as such lenders enter into
an intercreditor agreement in form and substance reasonably satisfactory to the
to the Administrator (it being agreed that the Intercreditor Agreement is a form
reasonably satisfactory to the Administrator).

“CIBC” means Canadian Imperial Bank of Commerce, New York Branch.

“Closing Date” means June 22, 2020.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, WESCO, the Seller or the Servicer in payment of any
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
amounts deemed to have been received pursuant to Section 1.4(e) of this
Agreement and (c) all other proceeds of such Pool Receivable.

“Commitment” means, with respect to each Committed Purchaser, the maximum amount
which such Purchaser is obligated to pay hereunder on account of any Purchase,
as set forth below its name on Schedule VI hereto to this Agreement or in the
Assumption Agreement or any similar document pursuant to which it became a
Purchaser, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 6.3(c) or in connection with a change in the
Purchase Limit pursuant to Section 1.1(b) or Section 1.11.

“Commitment Increase Effective Date” has the meaning set forth in
Section 1.11(c).

“Commitment Letter” means that certain Securitization Facility Amendment
Commitment Letter, dated as of May 18, 2020, among WESCO, PNC, Wells, Fifth
Third, Scotia, TD and CIBC, as amended or supplemented from time to time.

 

I-4



--------------------------------------------------------------------------------

“Commitment Percentage” means, at any time, for each Committed Purchaser in a
Purchaser Group, such Committed Purchaser’s Commitment divided by the total of
all Commitments of all Committed Purchasers in such Purchaser Group.

“Committed Purchaser” means each Person listed as such on the signature pages of
this Agreement or in any Assumption Agreement or Transfer Supplement.

“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.

“Concentration Percentage” means Normal Concentration Percentage; provided,
however, that the Administrator may, if each of the Purchasers has so consented,
approve higher Concentration Percentages for selected Obligors (which approved
percentage shall become the “Concentration Percentage” applicable to such
Obligor).

“Concentration Reserve” means, at any time of determination, an amount equal to:
(a) the Aggregate Investment on such date, multiplied by (b)(i) the
Concentration Reserve Percentage at such time, divided by (ii) 100% minus the
Concentration Reserve Percentage at such time.

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the four (4) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the two (2) largest Obligor Percentages of the Group
C Obligors, (c) the largest Obligor Percentage of the Group B Obligors and
(d) the largest Obligor Percentage of the Group A Obligors.

“Conduit Purchasers” means each commercial paper conduit or other entity that is
a party to this Agreement, as a purchaser, or that becomes a party to this
Agreement, as a purchaser pursuant to an Assumption Agreement. Any reference to
the “related” Conduit Purchaser of any Committed Purchaser (or words to similar
effect) shall be deemed to be a reference to the Conduit Purchaser (if any) in
such Committed Purchaser’s Purchaser Group.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Contra Amount” means at any time of determination and with respect to any
Obligor, the aggregate amounts of indebtedness and other obligations owed to
such Obligor and its Affiliates by any Originator or any of its Affiliates,
including, without limitation, any such indebtedness or obligations arising in
connection with the sale of goods or rendering of services by such Obligor or
its Affiliates to any Originator or any of its Affiliates.

“Covered Entity” shall mean (a) each of Seller, Servicer, each Originator and
each of WESCO’s Subsidiaries and (b) each Person that, directly or indirectly,
is in control of a Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the direct or indirect power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

 

I-5



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement, dated as of the date hereof, among WESCO, certain Subsidiaries and
Affiliates of WESCO, Barclays Bank PLC, as administrative agent, and the other
Persons parties thereto, without giving effect to any termination thereof, as
amended, restated, amended and restated, supplemented, renewed, refinanced,
replaced or otherwise modified from time to time.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of WESCO in effect on the date of this Agreement and described in Schedule I to
this Agreement, as modified in compliance with this Agreement.

“Cut-off Date” has the meaning set forth in the Sale Agreement.

“Daily Report” means a report, in substantially the form of Annex C to this
Agreement, furnished to the Administrator pursuant to this Agreement.

“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b)(i) the aggregate credit sales made by the Originators during the
three (3) calendar months ended on the last day of such calendar month divided
by (ii) 90.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by
(b) the aggregate credit sales made by the Originators during the month that is
six months prior to such month.

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 180
days from the original invoice date for such payment, or

(b) without duplication (i) as to which an Event of Bankruptcy shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, (ii) that has been
written off the Seller’s books as uncollectible or (iii) that should have been
written off the Seller’s books as uncollectible pursuant to the Credit and
Collection Policy.

 

I-6



--------------------------------------------------------------------------------

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that became Delinquent Receivables during such
month, by (b) the aggregate Outstanding Balance of all Pool Receivables on such
day.

“Delinquent Receivable” means a Receivable (a) as to which any payment, or part
thereof, remains unpaid for more than 150 days from the original invoice date
for such payment or (b) without duplication, which has been (or consistent with
the Credit and Collection Policy, would be) classified as a Delinquent
Receivable by the applicable Originator.

“Dilution Horizon Ratio” means, for any calendar month, the ratio (expressed as
a percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1%
rounded upward) computed as of the last day of such calendar month of: (a) the
aggregate credit sales made by the Originators during the two most recent
calendar months (or such greater number of days or months as determined by the
Administrator from time to time with the consent or at the direction of the
Purchaser Agents following any periodic audit conducted pursuant to the
Transaction Documents), to (b) the Adjusted Net Receivables Pool Balance at the
last day of the most recent calendar month.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of this
Agreement during such calendar month by (b) the aggregate credit sales made by
all the Originators during the calendar month that is one month prior to such
calendar month.

“Dilution Reserve” means, on any date, an amount equal to: (a) the Aggregate
Investments on such date multiplied by (b) (i) the Dilution Reserve Percentage
on such date, divided by (ii) 100% minus the Dilution Reserve Percentage on such
date.

“Dilution Reserve Percentage” means, on any date, the product of (i) the sum of
(A) 2.00 times the Adjusted Dilution Ratio plus (B) the Dilution Volatility
Component, multiplied by (ii) the Dilution Horizon Ratio.

“Dilution Volatility Component” means, for any calendar month, the product of
(a) the difference of (i) the highest three-month rolling average Dilution Ratio
during the twelve most recent calendar months (the “Highest 3-Month Rolling
Average Dilution Ratio”) minus (ii) the Adjusted Dilution Ratio for such
calendar month, multiplied by (b) a fraction (i) the numerator of which is the
Highest 3-Month Rolling Average Dilution Ratio during the twelve most recent
calendar months and (ii) the denominator of which is the Adjusted Dilution Ratio
for such calendar month.

“Discount” means with respect to any Purchaser:

I x AYR/Year

where:

 

I-7



--------------------------------------------------------------------------------

AYR

     =      the “Alternate Yield Rate” as defined herein, for such Portion of
Investment for such day with respect to such Purchaser,

I

     =      the Investment with respect to such Portion of Investment on such
day or during such Yield Period, as applicable, with respect to such Purchaser,

ED

     =      the actual number of days during such Yield Period, and

Year

     =      if such Portion of Investment is funded based upon: (i) the
Euro-Rate or the LMIR, 360 days, and (ii) the Base Rate, 365 or 366 days, as
applicable.

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
Applicable Law; and provided further, that Discount for any Portion of
Investment shall not be considered paid by any distribution to the extent that
at any time all or a portion of such distribution is rescinded or must otherwise
be returned for any reason.    In addition to the foregoing, any interest
accrued and payable by the Seller to the Administrator pursuant to
Section 1.2(b)(ii) shall constitute “Discount” payable to the Administrator
hereunder for all purposes.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States) that has a long-term currency rating of at least
“A” by Standard and Poor’s and “A2” by Moody’s.

“Eligible Receivable” means, at any time, a Pool Receivable:

(a)    the Obligor of which is (i) a United States resident or an Eligible
Foreign Obligor, (ii) not subject to any action of the type described in
paragraph (f) of Exhibit V to this Agreement, (iii) not an Affiliate of WESCO or
any Originator and (iv) not a Sanctioned Person,

(b)    that is denominated and payable only in U.S. dollars in the United States
to a Lock-Box Account,

 

I-8



--------------------------------------------------------------------------------

(c)    that does not have a stated maturity which is more than 150 days after
the original invoice date of such Receivable, unless a longer stated maturity is
approved by and in the sole discretion of the Administrator and all of the
Purchasers in writing, prior to the acquisition of such Receivable (or any
interest therein),

(d)    that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of an Originator’s business,

(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,

(f)    that conforms in all material respects with all Applicable Laws in
effect,

(g)    that is not the subject of any asserted dispute, offset, hold back
defense, Adverse Claim or other claim,

(h)    that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(i)    that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of this Agreement,

(j)    in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor),

(k)    for which the Administrator (for the benefit of each Purchaser) shall
have a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, and a valid and enforceable
first priority perfected security interest therein and in the Related Security
and Collections with respect thereto, in each case free and clear of any Adverse
Claim,

(l)    that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper,

(m)    that is not a Defaulted Receivable or a Delinquent Receivable,

(n)    for which none the Originator thereof, the Seller and the Servicer has
established any offset arrangements with the related Obligor,

(o)    for which Defaulted Receivables of the related Obligor do not exceed 50%
of the Outstanding Balance of all such Obligor’s Receivables,

(p)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
the Seller,

 

I-9



--------------------------------------------------------------------------------

(q)    which (i) does not relate to the sale of any consigned goods or finished
goods which have incorporated any consigned goods into such finished goods and
(ii) is not owed to any Originator or the Seller as a bailee or consignee for
another Person,

(r)    which is not a Receivable attributable to a business acquired by such
Originator after the Closing Date unless and until such time, if any, that the
Administrator gives written notice to the Servicer that such Receivables shall
no longer be ineligible pursuant to this clause (r), such consent not to be
unreasonably withheld, delayed or conditioned,

(s)    which is not an Ineligible Subject Originator Receivable, and

(t)    which on and after the one hundred twentieth (120th) day after the
Closing Date, is not a Receivable the Originator of which is Anixter Inc. unless
the Seller or Servicer shall have delivered an amendment to (or termination of)
the Subject Anixter UCC in form and substance reasonably satisfactory to the
Administrator.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or WESCO, (b) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Internal Revenue Code) with the Seller, any Originator
or WESCO, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as the Seller, any
Originator, any corporation described in clause (a) or any trade or business
described in clause (b).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EU Risk Retention Letter” means the EU Risk Retention Agreement, dated as of
the date hereof, between WESCO, the Seller, the Originators and the
Administrator, as the same may be amended or modified in accordance with its
terms and the terms hereof.

“Euro-Rate” means with respect to any Yield Period, the greater of (a) 0.50% and
(b) the interest rate per annum determined by the Administrator by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate of interest determined by the applicable Purchaser Agent
in accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the average of the London interbank market offered
rates for U.S. dollars as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars at or about 11:00 a.m. (London time) on the Business Day
which is two (2) Business Days prior to the first day of such Yield Period for
an amount comparable to the Portion of Investment to be funded at the Alternate
Yield Rate determined by reference to the Euro-Rate during such Yield Period by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The
Euro-Rate may also be expressed by the following formula:

 

I-10



--------------------------------------------------------------------------------

Euro-Rate =

 

    

  Average of London interbank offered rates as reported on
the Reuters Screen LIBOR01 Page or appropriate successor       1.00 - Euro-Rate
Reserve Percentage  

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Investment funded at the Alternate Yield Rate and based upon the
Euro-Rate that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The applicable Purchaser
Agent shall give prompt notice to the Administrator and the Seller of the
Euro-Rate as determined or adjusted in accordance herewith (which determination
shall be conclusive absent manifest error).

“Event of Bankruptcy” means (a) any case, action or proceeding before any court
or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors; in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the U.S. Bankruptcy Code.

“Exception Account” means (i) each account identified as such in the Lock-Box
Schedule Letter Agreement and (ii) the Anixter Originator Accounts; provided,
however, that no “Exception Account” may be added to the Lock-Box Schedule
Letter Agreement without the prior written consent of the Administrator in its
sole discretion; provided, further, that such account shall cease to be an
Exception Account upon the satisfaction of the following conditions: (x) such
account is maintained in the name of the Seller and (y) the Seller, the
Servicer, the Administrator and the related Lock-Box Bank have entered into a
Lock-Box Agreement with respect to such account, in form and substance
reasonably satisfactory to the Administrator.

“Exception Account Conditions” means (a) with respect to the Frost Bank Lock-Box
Account, the Frost Bank Conditions, (b) with respect to the Anixter Originator
Accounts, the Anixter Originator Account Conditions and (c) with respect to each
other Exception Account, (i) the amount of Collections received in (A) such
Exception Account during each calendar month does not exceed $10,000,000 (or
such other amounts agreed to in writing by the Administrator, provided, however
that such higher amount shall not exceed $20,000,000 unless agreed to in writing
by the Majority Purchasers) and (B) all such Exception Accounts under this
clause (c), in the aggregate, during each calendar month does not exceed
$15,000,000 (or such other amounts agreed to in writing by the Administrator,
provided, however that such higher amount shall not exceed $30,000,000 unless
agreed to in writing by the Majority Purchasers), (ii) no Termination Event has
occurred and is continuing and (iii) all Collections received in such Exception
Account are being automatically transferred directly to a Lock-Box Account
(other than an Exception Account) no later than two (2) Business Day following
receipt thereof.

 

I-11



--------------------------------------------------------------------------------

“Excess Concentration” means, without duplication, the sum of the following
amounts:

(i)    the amount by which the Outstanding Balance of Eligible Receivables of
each Obligor then in the Receivables Pool exceeds an amount equal to: (a) the
applicable Concentration Percentage for such Obligor multiplied by (b) the
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;

(ii)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the Obligor of which is an Eligible
Foreign Obligor, exceeds 3.00% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool;

(iii)     the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool, the Obligor of which is a government
or governmental subdivision, affiliate or agency, exceeds 5.00% of the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;

(iv)    [Reserved];

(v)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool which are aged greater than 90 days
from the original invoice date for such payment and without duplication less
than 121 days from the original invoice date for such payment, exceeds 7.50% of
the aggregate credit sales made by the Originators in the month that is three
months prior to the current month; and

(vi)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool which are aged greater than 120 days
from the original invoice date for such payment and without duplication less
than 151 days from the original invoice date for such payment, exceeds 5.00% of
the aggregate credit sales made by the Originators in the month that is four
months prior to the current month.

“Excluded Receivable” has the meaning set forth in Schedule X of this Agreement.

“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

“Facility Termination Date” means the earliest to occur of: (a) with respect to
any Purchaser, the applicable Scheduled Commitment Termination Date with respect
to such Purchaser, subject to any extension thereof pursuant to Section 1.10 of
this Agreement (it being understood that if any such Purchaser does not extend
its Commitment hereunder then the Purchase Limit shall be reduced ratably with
respect to the Purchasers in each Purchaser Group by an amount equal to the
Commitment of such non-extending Purchaser and the Commitment Percentages and
Group Commitments of the Purchasers within each Purchaser Group shall be
appropriately adjusted), (b) the date determined pursuant to Section 2.2 of this
Agreement, (c)

 

I-12



--------------------------------------------------------------------------------

the date the Purchase Limit reduces to zero pursuant to Section 1.1(b) or
Section 1.1(c) of this Agreement and (d) with respect to each Purchaser Group,
the date that the commitment, of all of the Committed Purchasers of such
Purchaser Group terminate pursuant to Section 1.10.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fees” means the fees payable by the Seller to each Purchaser Group pursuant to
the applicable Purchaser Group Fee Letter.

“Fifth Third” means Fifth Third Bank, National Association.

“Final Payout Date” means the date on or after the Facility Termination Date
when (i) no Investment of or Discount in respect of the Purchased Interest shall
be outstanding, (ii) all other amounts owing to each Indemnified Party and
Affected Person hereunder and under the other Transaction Documents have been
paid in full and (iii) all accrued Servicing Fees have been paid in full.

“Frost Bank Lock-Box Account” means the account maintained at Frost Bank and
identified in the Lock-Box Schedule Letter Agreement.

“Frost Bank Conditions” means, at any time of determination, the satisfaction of
each of the following conditions: (a) after December 31, 2015, the Frost Bank
Lock-Box Account is maintained in the name of the Seller, (b) after December 31,
2015, no funds other than Collections on Receivables originated by Hill Country
Electric Supply, L.P. are being remitted to the Frost Bank Lock-Box Account,
(c) the amount of Collections received in the Frost Bank Lock-Box Account during
each calendar month does not exceed $20,000,000 in the aggregate, (d) no
Termination Event has occurred and is continuing and (e) all Collections
received in the Frost Bank Lock-Box Account are being automatically transferred
directly to a Lock-Box Account (other than the Frost Bank Lock-Box Account) no
later than two (2) Business Day following receipt thereof.

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least:
(a) “A-1” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from S&P, a rating of “A+” or better by Standard & Poor’s on such
Obligor’s, its parent’s, or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities, and (b) “P 1” by
Moody’s, or if such Obligor does not have a short-term rating from Moody’s, “Al”
or better by Moody’s on

 

I-13



--------------------------------------------------------------------------------

such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities. Notwithstanding the
foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage”, the
“Concentration Reserve” and clause (i) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A 2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB+” to “A” by Standard & Poor’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P 2” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baal” to “A2” by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities. Notwithstanding the
foregoing, any Obligor that is a Subsidiary of an Obligor that satisfies the
definition of “Group B Obligor” shall be deemed to be a Group B Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage”, the
“Concentration Reserve” and clause (i) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A 3” by Standard &
Poor’s, or if such Obligor does not have a short-term rating from Standard &
Poor’s, a rating of “BBB-” to “BBB” by Standard & Poor’s on such Obligor’s, its
parent’s or its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P 3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such Obligor is not
rated) receives a split rating from Standard & Poor’s and Moody’s, then such
Obligor (or its parent or majority owner, as applicable) shall be deemed to have
the rating from each of Standard & Poor’s and Moody’s as determined in
accordance with the rules of construction found in the final paragraph of this
Article I, and such deemed rating shall be used for the purposes of whether such
rating satisfies clauses (a) and (b) above. Notwithstanding the foregoing, any
Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group C Obligor” shall be deemed to be a Group C Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage”, the “Concentration Reserve”
and clause (i) of the definition of “Excess Concentration” for such

 

I-14



--------------------------------------------------------------------------------

Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B Obligor or a
Group C Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors.

“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Purchaser within such Purchaser Group.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and Standard & Poor’s shall be a Group D Obligor.

“Group Investment” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Investments of the Purchasers within such Purchaser Group.

“Holdings” means WESCO International, Inc., a Delaware corporation.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.

“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.

“Ineligible Subject Originator Receivables” means Receivables of a Subject
Originator designated as ineligible.

“Information Package” means a report, in substantially the form of Annex A to
this Agreement, furnished to the Administrator pursuant to this Agreement.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated on
or about the date hereof, by and among the Administrator, as receivables agent,
Barclays Bank PLC, as ABL lenders agent, WESCO, the Seller, and the other
Persons party thereto, as amended, restated, supplemented or otherwise modified
from time to time.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

 

I-15



--------------------------------------------------------------------------------

“Investment” means with respect to any Purchaser the amount paid to the Seller
by such Purchaser pursuant to this Agreement as reduced from time to time by
Collections distributed and applied on account of such Investment pursuant to
Section 1.4(d) of this Agreement; provided, that if such Investment shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Investment shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

“Joinder Conditions” means (i) such proposed additional Subject Originator shall
have delivered to the Administrator each of the documents with respect to such
Originator described in Section 4.1 of the Sale Agreement, in each case in form
and substance reasonably satisfactory to the Administrator (it being agreed that
the forms previously delivered to the Administrator are satisfactory), (ii) the
aggregate Outstanding Balance of all Receivables of such Subject Originator plus
the aggregate Outstanding Balance of all Receivables of each other Subject
Originator joined to the Sale Agreement pursuant to an amendment not consented
to by the Majority Purchasers during such calendar year do not exceed 15.0% of
the aggregate Outstanding Balance of all Receivables then in the Receivables
Pool, (iii) no Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event shall have occurred and be continuing and (iv) no
Termination Event or an Unmatured Termination Event shall have occurred and be
continuing.

“LCR Security” means any commercial paper or security (other than equity
securities issued to WESCO or any Originator that is a consolidated subsidiary
of WESCO under GAAP) within the meaning of Paragraph     .32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

“Liberty Street” means Liberty Street Funding LLC.

“Liquidity Agent” means each of the banks acting or other Persons as agent for
the various Liquidity Banks under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

“LMIR” means, for any day, the greater of (a) 0.50% and (b) the one-month
Eurodollar rate for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the applicable Purchaser or
its Purchaser Agent from another recognized source for interbank quotation), in
each case, changing when and as such rate changes.

 

I-16



--------------------------------------------------------------------------------

“Lock-Box Account” means an account maintained in the name of the Seller (or
solely with respect to any Exception Account, in the name of the Seller or an
Originator) at a bank or other financial institution for the purpose of
receiving Collections.

“Lock-Box Agreement” means an agreement, among the Seller, the Servicer and a
Lock-Box Bank.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Lock-Box Rights” has the meaning set forth in Section 4.3 of this Agreement.

“Lock-Box Schedule Letter Agreement” means that certain letter agreement, dated
as of December 16, 2010 and as amended, restated, amended and restated,
supplemented or otherwise modified or replaced from time to time, among the
Seller, the Servicer, the Administrator and each of the Purchasers and Purchaser
Agents party thereto, as amended.

“Loss Reserve” means, on any date, an amount equal to (i) the aggregate of the
Investment of all Purchasers set forth in the definition thereof at the close of
business of the Servicer on such date multiplied by (ii)(A) the Loss Reserve
Percentage on such date divided by (B) 100% minus the Loss Reserve Percentage on
such date.

“Loss Reserve Percentage” means, on any date, (i) the product of (A) 2.00 times
the highest average of the Default Ratios for any three consecutive calendar
months during the twelve most recent calendar months multiplied by (B) the sum
of (x) the aggregate credit sales made by the Originators during the four most
recent calendar months and (y) the product of 0.125 and the aggregate credit
sales made by the Originators during the fifth most recent calendar month,
divided by (ii) the Adjusted Net Receivables Pool Balance as of such date.

“Majority Purchasers” means, at any time, Purchasers whose Commitments aggregate
more than 66.67% of the aggregate of the Commitments of all Purchasers;
provided, however, that so long as any Purchaser’s Commitment is greater than
66.67% of the aggregate Commitments, then “Majority Purchasers” shall mean a
minimum of two Purchasers whose Commitments aggregate more than 66.67% of the
aggregate Commitments.

“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:

(a) the assets, operations, business or financial condition of such Person,

(b) the ability of any of such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party,

(c) the validity or enforceability of any other Transaction Document, or the
validity, enforceability or collectibility of a material portion of the Pool
Receivables, or

(d) the status, perfection, enforceability or priority of any Purchaser’s or the
Seller’s interest in the Pool Assets.

 

I-17



--------------------------------------------------------------------------------

“Maximum Incremental Purchase” means, on any date, the additional incremental
increase in the Aggregate Investment that would cause the Aggregate Investment
plus the Total Reserves to equal the Net Receivables Pool Balance.

“Minimum Dilution Reserve” means, on any date, an amount equal to: (a) the
Aggregate Investment on such date, multiplied by (b) (i) the Minimum Dilution
Reserve Percentage on such date, divided by (ii) 100% minus the Minimum Dilution
Reserve Percentage on such date.

“Minimum Dilution Reserve Percentage” means, on any date, the product of
(i) Adjusted Dilution Ratio, multiplied by (ii) the Dilution Horizon Ratio.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration.

“Normal Concentration Percentage” means, (i) for any Group A Obligor, 12.0%,
(ii) for any Group B Obligor, 9.0%, (iii) for any Group C Obligor, 6.0% and
(iv) for any Group D Obligor, 3.0%

“Notes” means short-term promissory notes issued, or to be issued, by each
Conduit Purchaser (or, if applicable, issued by the funding source pursuant to
which such Conduit Purchaser finances its Investment hereunder) to fund its
investments in accounts receivable or other financial assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor and its
Affiliates less the amount (if any) then included in the calculation of the
Excess Concentration with respect to such Obligor and its Affiliates and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

“Original Agreement” has the meaning set forth in the preliminary statements of
this Agreement.

“Originator” has the meaning set forth in the Sale Agreement.

“Originator Assignment Certificate” means each assignment, in substantially the
form of Exhibit C to the Sale Agreement, evidencing Seller’s ownership of the
Receivables generated by Originator, as the same may be amended, supplemented,
amended and restated, or otherwise modified from time to time in accordance with
the Sale Agreement.

 

I-18



--------------------------------------------------------------------------------

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrator
for the purpose of displaying such rate); provided, that if such day is not a
Business Day, the Overnight Bank Funding Rate for such day shall be such rate on
the immediately preceding Business Day; provided, further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by the Administrator at such time (which determination shall be
conclusive absent manifest error). If the Overnight Bank Funding Rate determined
as above would be less than 0.50%, then such rate shall be deemed to be 0.50%.
The rate of interest charged shall be adjusted as of each Business Day based on
changes in the Overnight Bank Funding Rate without notice to the Seller.

“Payment Date” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” means PNC Bank, National Association.

“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Investment” means, with respect to any Purchaser and its related
Investment, the portion of such Investment being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder (but
excluding any discretionary advance facility provided by the Administrator).

“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit

 

I-19



--------------------------------------------------------------------------------

Purchaser) now or hereafter extending credit or having a commitment to extend
credit to or for the account of, or to make purchases from, such Conduit
Purchaser pursuant to any Program Support Agreement.

“Purchase” is defined in Section 1.1(a).

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.

“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to this Agreement.

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

“Purchase Limit” means, at any time, the aggregate of all Group Commitments
(which, on the Closing Date, shall be $1,025,000,000), as such amount may be
reduced pursuant to Section 1.1(b) of this Agreement or increased pursuant to
Section 1.11 of this Agreement. References to the unused portion of the Purchase
Limit shall mean, at any time, the Purchase Limit minus the then outstanding
Aggregate Investment.

“Purchase Price” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Purchase Report” has the meaning set forth in Section 2.1 of the Sale
Agreement.

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

Aggregate Investment + Total Reserves

Net Receivables Pool Balance

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of this Agreement.

“Purchaser” means each Conduit Purchaser and/or each Committed Purchaser, as
applicable.

 

I-20



--------------------------------------------------------------------------------

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.

“Purchaser Group” means, (i) for each Conduit Purchaser, such Conduit Purchaser,
its Committed Purchasers (if any) and its related Purchaser Agent and (ii) for
any Purchaser that does not have a related Conduit Purchaser, such Purchaser and
its related Purchaser Agent.

“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of this
Agreement.

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.

“Receivable” means any indebtedness and other obligations (other than Excluded
Receivables) owed to the Seller or any Originator by, or any right of the Seller
or any Originator to payment from or on behalf of, an Obligor, whether
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of goods or the rendering of services by an
Originator (whether or not earned by performance), and includes the obligation
to pay any finance charges, fees and other charges with respect thereto.
Indebtedness and other obligations arising from any one transaction, including
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of the indebtedness and other obligations arising from any other transaction.

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

“Register” has the meaning set forth in Section 6.3(f) of this Agreement.

“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Seller’s and the Originator thereof’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

(b) all instruments and chattel paper that may evidence such Receivable,

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

(d) all of the Seller’s and the Originator thereof’s rights, interests and
claims under the Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise.

 

I-21



--------------------------------------------------------------------------------

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law in any material respects.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Sale Agreement” means the Second Amended and Restated Purchase and Sale
Agreement, dated as of the date hereof, among the Seller, the Originators and
the Servicer as amended through the date of this Agreement and as such agreement
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law, including any such country identified on the list
maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs. aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

“Scheduled Commitment Termination Date” means with respect to any Committed
Purchaser, the date set forth as such below its name on Schedule VII to this
Agreement or in any Assumption Agreement or other document pursuant to which
such Purchaser became a party hereto.

“Scotia” means The Bank of Nova Scotia.

“Securitisation Regulation” means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of 12 December 2017 laying down a general
framework for securitisation and creating a specific framework for simple,
transparent and standardised securitisation, and amending certain other European
Union Directives and Regulations (the “EU Securitisation Regulation”) and in
relation to the United Kingdom any laws, regulations or directions amending the
EU Securitisation Regulation as it applies or will apply in the United Kingdom,
as amended and in effect from time to time.

 

I-22



--------------------------------------------------------------------------------

“Securitisation Regulation Requirements” means the Securitisation Regulation,
together with any guidance or any technical standards published in relation
thereto or to any precedent legislation by the European Banking Authority, the
European Securities and Markets Authority, the European Insurance and
Occupational Pensions Authority, the Financial Conduct Authority or the
Prudential Regulation Authority (or any other applicable regulatory authority)
and, in the case of any such technical standards, adopted by the European
Commission, in each case as may be effective from time to time or which may be
applicable pursuant to any transitional provisions of the Securitisation
Regulation; provided, for the avoidance of doubt, that any reference to the
Securitisation Regulation Requirements shall be deemed to include any successor
or replacement provisions of the Securitisation Regulation included in any
European Union directive or regulation.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.

“Servicing Fee Rate” means, at any time, 1.0%.

“Settlement Date” means the 22nd day of each calendar month (or, if such day is
not a Business Day, the next occurring Business Day); provided, however, if
pursuant to Section 2(i)(iii) of Exhibit IV, the Servicer is required to provide
Information Packages on a more frequent than monthly basis, then the “Settlement
Date”, solely for purposes of amounts distributable in respect of principal
pursuant to Section 1.4 in the event the Purchased Interest exceeds 100% at such
time, shall (in addition to the monthly Settlement Date described above, in the
case of all other distributions) be the Wednesday of each calendar week (or if
such day is not a Business Day, the next occurring Business Day); provided
further, however, that, notwithstanding anything else in this definition to the
contrary, on and after the occurrence and continuation of any Termination Event,
the Settlement Date shall be the date selected as such by the Administrator
(with the consent or at the direction of the Majority Purchasers) from time to
time (it being understood that the Administrator (with the consent or at the
direction of the Majority Purchasers) may select such Settlement Date to occur
as frequently as daily) or, in the absence of any such selection, the date which
would be the Settlement Date pursuant to this definition.

“Simple Majority” means, at any time, Purchasers whose Commitments aggregate
more than 50% of the aggregate of the Commitments of all Purchasers.

“Solvent” means, with respect to any Person at any time, a condition under
which:

(i)    the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;

 

I-23



--------------------------------------------------------------------------------

(ii)    the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

(iii)    such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and

(iv)    such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.

For purposes of this definition:

(A)    the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;

(B)    the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C)    the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to Purchase such asset under ordinary selling
conditions; and

(D)    the “present fair saleable value” of an asset means the amount which can
be obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

“Specifically Reserved Amount” means, at any time, the aggregate amount then
recorded on the books and records of the Originators as the sum of (i) the
aggregate accrued rebate payments owing to Obligors related to the purchase
volumes by such Obligors with respect to the Pool Receivables and (ii) deferred
revenue reserves with respect to the Pool Receivables.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Subject Anixter UCC” has the meaning set forth in Schedule V of this Agreement.

“Subject Originator” means any Subsidiary (organized under the laws of the
United States or any state thereof) of Holdings for which the aggregate
Outstanding Balance of all Receivables of such Subsidiary of Holdings do not
exceed 5.0% of the aggregate Outstanding Balance off all Receivables then in the
Receivables Pool.

“Subject UCC” has the meaning set forth in Section 1(u) of Exhibit III to this
Agreement.

 

I-24



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

“TD” means The Toronto-Dominion Bank.

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

“Termination Event” has the meaning specified in Exhibit V to this Agreement.

“Termination Fee” means, for any Yield Period, with respect to any Purchaser,
the amount, if any, by which: (a) the additional Discount related to such
Purchaser’s Investment (calculated without taking into account any Termination
Fee or any shortened duration of such Yield Period) that would have accrued
during such Yield Period on the reductions of Investment relating to such Yield
Period had such reductions not been made, exceeds (b) the income, if any,
received by such Purchaser from investing the proceeds of such reductions of
Investment, as determined by the such Purchaser’s Purchaser Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the greater of (i) the Dilution Reserve plus the Loss Reserve and (ii) the
Minimum Dilution Reserve plus the Concentration Reserve.

“Transaction Documents” means (i) this Agreement, the Lock-Box Agreements, the
Lock-Box Schedule Letter Agreement, each Purchaser Group Fee Letter, the Sale
Agreement, the Intercreditor Agreement, the EU Risk Retention Letter and
(ii) all other certificates, instruments, UCC financing statements, reports,
notices, agreements and documents executed or delivered under or in connection
with this Agreement or such other agreement, in each case as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.

“Transfer Supplement” has the respective meanings set forth in Sections 6.3(c)
and 6.3(e).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom

 

I-25



--------------------------------------------------------------------------------

Prudential Regulation Authority) or any person falling within IFPRU 11.6 of the
FCA Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“Wells” means Wells Fargo Bank, National Association.

“WESCO” has the meaning set forth in the preamble to this Agreement.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yield Period” means, with respect to each Portion of Investment: (a) before the
Facility Termination Date: (i) initially the period commencing on the date of
the initial Purchase pursuant to Section 1.2 of this Agreement (or in the case
of any fees payable hereunder, commencing on the Closing Date) and ending on
(but not including) the next Settlement Date, and (ii) thereafter, each period
commencing on such Settlement Date and ending on (but not including) the next
Settlement Date, and (b) on and after the Facility Termination Date: such period
(including a period of one day) as shall be selected from time to time by the
Administrator or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Yield Period.

“Yield Reserve” means, on any date, an amount equal to: (a) the Aggregate
Investment on such date, multiplied by (b) (i) the Yield Reserve Percentage on
such date, divided by (ii) 100% minus the Yield Reserve Percentage on such date.

“Yield Reserve Percentage” means, on any date, the product of (a) 1.5,
multiplied by (b) the sum of (i) the Base Rate with respect to the most recent
Yield Period and (ii) the Servicing Fee Rate, multiplied by (c) a fraction
(i) the numerator of which is the highest Days’ Sales Outstanding for the twelve
most recent calendar months and (ii) the denominator of which is 360.

 

I-26



--------------------------------------------------------------------------------

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

I-27



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS PRECEDENT

1.    Conditions Precedent to Initial Purchase. The effectiveness of this
Agreement is subject to the conditions precedent that the Administrator and each
Purchaser Agent shall have received the following items, each in form and
substance (including the date thereof) reasonably satisfactory to the
Administrator and each such Purchaser Agent:

(a)    Each of the documents, agreements (in fully executed form), opinions of
counsel, lien search results, UCC filings, certificates and other deliverables
listed on the closing memorandum attached as Schedule XI hereto.

(b)    Each of the conditions set forth in Exhibit C to the Commitment Letter
has been, or substantially concurrently herewith will be, satisfied.

(c)    Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by each Purchaser Group Fee Letter and the
Commitment Letter), costs and expenses to the extent then due and payable on the
Closing Date, including any such costs, fees and expenses arising under or
referenced in Section 6.4 of this Agreement, the Commitment Letter and the Fee
Letter, to the extent invoiced at least two Business Days prior to the Closing
Date.

(d)    The Anixter Acquisition (as defined in the Credit Agreement) shall have
been consummated or will be consummated substantially concurrently with any
Purchase made hereunder on the Closing Date.

(e)    A completed pro forma Information Package after giving effect to the
transactions contemplated by the Transaction Documents to occur on the Closing
Date.

2.     Conditions Precedent to All Purchases and Reinvestments. Each Purchase
(including the initial Purchase) and each reinvestment shall be subject to the
further conditions precedent that:

(a)    in the case of each purchase, the Servicer shall have delivered to the
Administrator and each Purchaser Agent on or before such purchase, in form and
substance satisfactory to the Administrator and such Purchaser Agent, a
completed pro forma Information Package to reflect the level of Investment with
respect to each Purchaser Group and related reserves after such subsequent
purchase; and

(b)    on the date of such purchase or reinvestment the following statements
shall be true (and acceptance of the proceeds of such purchase or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):

(i)     the representations and warranties contained in Exhibit III to this
Agreement are true and correct in all material respects on and as of the date of
such purchase or reinvestment as though made on and as of such date; provided
that if such representation and warranty relates solely to an earlier date, such
representation and warranty was true and correct in all material respects as of
such earlier date;

 

II-1



--------------------------------------------------------------------------------

(ii)     no event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event;

(iii)    the Aggregate Investment shall not exceed the Purchase Limit, and the
Purchased Interest shall not exceed 100%; and

(iv)    the Facility Termination Date has not occurred.

 

II-2



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties of the Seller. The Seller represents and
warrants as follows:

(a)    The Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified to
do business and is in good standing as a foreign corporation in every
jurisdiction where the nature of its business requires it to be so qualified,
except where the failure to be so qualified would not have a Material Adverse
Effect.

(b)    The execution, delivery and performance by the Seller of this Agreement
and the other Transaction Documents to which it is a party, including its use of
the proceeds of purchases and reinvestments: (i) are within its corporate
powers; (ii) have been duly authorized by all necessary corporate action;
(iii) do not contravene or result in a default under or conflict with: (A) its
charter or by-laws, (B) any law, rule or regulation applicable to it, (C) any
indenture, loan agreement, mortgage, deed of trust or other material agreement
or instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. This Agreement and the
other Transaction Documents to which it is a party have been duly executed and
delivered by the Seller.

(c)    No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of this Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to this Agreement, all of which shall
have been filed on or before the date of the first purchase hereunder.

(d)    Each of this Agreement and the other Transaction Documents to which the
Seller is a party constitutes its legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e)    There is no pending or, to Seller’s best knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.

(f)    No proceeds of any Purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

III-1



--------------------------------------------------------------------------------

(g)    The Seller is the legal and beneficial owner of the Pool Receivables and
Related Security, free and clear of any Adverse Claim. Upon each purchase or
reinvestment, Administrator (for the benefit of each Purchaser) shall acquire a
valid and enforceable perfected undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in each Pool Receivable then
existing or thereafter arising and in the Related Security, Collections and
other proceeds with respect thereto, free and clear of any Adverse Claim. This
Agreement creates a security interest in favor of the Administrator (for the
benefit of each Purchaser) in the Pool Assets, and the Administrator (for the
benefit of each Purchaser) has a first priority perfected security interest in
the Pool Assets, free and clear of any Adverse Claims. No effective financing
statement or other instrument similar in effect covering any Pool Asset is on
file in any recording office, except those filed in favor of the Seller pursuant
to the Sale Agreement and the Administrator (for the benefit of each Purchaser)
relating to this Agreement, or in respect of which the Administrator has
received evidence satisfactory to the Administrator of acknowledgment copies, or
time-stamped receipt copies, of proper financing statements releasing or
terminating, as applicable, all security interests and other rights of any
Person in such Pool Asset.

(h)    Each Information Package or Daily Report (if prepared by the Seller or
one of its Affiliates, or to the extent that information contained therein is
supplied by the Seller or an Affiliate), information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by or on behalf of the Seller to the Administrator or any Purchaser Agent
in connection with this Agreement or any other Transaction Document to which it
is a party is or will be, when taken as a whole, complete and accurate in all
material respects as of its date or as of the date so furnished, and does not
and will not, when taken as a whole, contain any material misstatement of fact
or omit to state a material fact or any fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
materially misleading.

(i)    The Seller’s (x) principal place of business and chief executive office
and the office where it keeps its records concerning the Receivables and (y)
“location” (as such term is used in the UCC), are, in each case, located at the
addresses referred to in Sections 1(b) and 2(b) of Exhibit IV to this Agreement.

(j)    The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified
in the Lock-Box Schedule Letter Agreement (or at such other Lock-Box Banks
and/or with such other Lock-Box Accounts as have been notified to the
Administrator in accordance with this Agreement) and all Lock-Box Accounts are
subject to Lock-Box Agreements (except as otherwise agreed to in writing by the
Administrator); provided, however, that so long as the Exception Account
Conditions are then satisfied with respect to an Exception Account, such
Exception Account need not be subject to a Lock-Box Agreement. Seller has not
granted to any Person, other than the Administrator as contemplated by this
Agreement, dominion and control of any Lock-Box Account, or the right to take
dominion and control of any such account at a future time or upon the occurrence
of a future event. No Lock-Box Account is subject to any Adverse Claim. The
Seller is not in violation of any order of any court, arbitrator or Governmental
Authority.

 

III-2



--------------------------------------------------------------------------------

(k)    Neither the Seller nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Purchaser.

(l)    No proceeds of any Purchase or reinvestment will be used for any purpose
that violates any Applicable Law. No part of the proceeds of any Purchase or
reinvestment will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board of Governors of the
Federal Reserve System of the United States of America, including Regulations T,
U and X.

(m)    Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance is an Eligible Receivable.

(n)    No event has occurred and is continuing that constitutes a Termination
Event or an Unmatured Termination Event and no event would result from a
purchase in respect of, or reinvestment in respect of, the Purchased Interest or
from the application of the proceeds therefrom that constitutes a Termination
Event or an Unmatured Termination Event.

(o)    The Seller has accounted for each sale of undivided percentage ownership
interests in Receivables in its books and financial statements as sales,
consistent with generally accepted accounting principles.

(p)    The Seller has complied in all material respects with the Credit and
Collection Policy of each Originator with regard to each Receivable originated
by such Originator.

(q)    The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in this Agreement and the other Transaction
Documents that are applicable to it and all laws, rules, regulations and orders
that are applicable to it.

(r)    The Seller’s complete corporate name is set forth in the preamble to this
Agreement, and it does not use and has not during the last five years used any
other corporate name, trade name, doing-business name or fictitious name, except
as set forth on Schedule III to this Agreement and except for names first used
after the date of this Agreement and set forth in a notice delivered to the
Administrator pursuant to Section 1(k)(iv) of Exhibit IV to this Agreement.

(s)    The Seller is not an “investment company,” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The Seller is not a “covered fund” under Section 619 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
implemented thereunder (the “Volcker Rule”). In determining that the Seller is
not a “covered fund” under the Volcker Rule, the Seller is entitled to rely on
the exemption from the definition of “investment company” set forth in
Section 3(c)(5)(A) or (B) of the Investment Company Act of 1940, as amended.

(t)    None of the consignments, inventory financings, or other arrangements
covered by the financing statement specified in Schedule VIII attached hereto
(the “Subject UCC”) relates or will relate to commingled goods or inventory the
sale of which gives rise to any Receivable. The secured party set forth on the
Subject UCC does not have, nor will it have, any Adverse Claim on, or with
respect to, any Pool Receivables or Related Assets.

 

III-3



--------------------------------------------------------------------------------

(u)    With respect to each Receivable transferred to the Seller under the Sale
Agreement, Seller has given reasonably equivalent value to the Originator
thereof in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable
under the Sale Agreement is or may be voidable under any Section of the
Bankruptcy Code.

(v)    Each Contract with respect to each Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(w)    Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Seller
which would have a Material Adverse Effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or materially and adversely affect the transactions contemplated
under this Agreement or such other Transaction Documents.

(x)    No Covered Entity, either in its own right or through any third party,
(i) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law;
(ii) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (iii) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

(y)    The Seller has not issued any LCR Securities, and the Seller is a
consolidated subsidiary of WESCO under generally accepted accounting principles.

(z)    As of the Closing Date, the Seller is an entity that is organized under
the laws of the United States or of any state and at least 51% of whose common
stock or analogous equity interest is owned directly or indirectly by a company
listed on the New York Stock Exchange or the American Stock Exchange or
designated as a NASDAQ National Market Security listed on the NASDAQ stock
exchange and is excluded on that basis from the definition of “Legal Entity
Customer” as defined in the Beneficial Ownership Regulation.

(aa)    The secured party set forth on the Subject Anixter UCC does not have,
nor will it have, any Adverse Claim on, or with respect to, any Pool Receivables
or Related Assets. No amount is owed by Anixter Inc. to the secured party set
forth on the Subject Anixter UCC (or any successor thereto).

2. Representations and Warranties of WESCO (including in its capacity as the
Servicer). WESCO, individually and in its capacity as the Servicer, represents
and warrants as follows:

(a)    WESCO is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

 

III-4



--------------------------------------------------------------------------------

(b)    The execution, delivery and performance by WESCO of this Agreement and
the other Transaction Documents to which it is a party, including the Servicer’s
use of the proceeds of purchases and reinvestments: (i) are within its corporate
powers; (ii) have been duly authorized by all necessary corporate action;
(iii) do not contravene or result in a default under or conflict with: (A) its
charter or by-laws, (B) any law, rule or regulation applicable to it, (C) any
indenture, loan agreement, mortgage, deed of trust or other material agreement
or instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. This Agreement and the
other Transaction Documents to which WESCO is a party have been duly executed
and delivered by WESCO.

(c)    No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by WESCO of this Agreement or any other
Transaction Document to which it is a party.

(d)    Each of this Agreement and the other Transaction Documents to which WESCO
is a party constitutes the legal, valid and binding obligation of WESCO
enforceable against WESCO in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
from time to time in effect affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e)    The balance sheets of Holdings and its consolidated Subsidiaries as at
March 31, 2020, and the related statements of income and retained earnings for
the fiscal year then ended, copies of which have been furnished to the
Administrator and each Purchaser Agent, fairly present the financial condition
of Holdings and its consolidated Subsidiaries as at such date and the results of
the operations of Holdings and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied, and since March 31, 2020 there has been no event or
circumstances which have had a Material Adverse Effect.

(f)    Except as disclosed in the most recent audited financial statements of
Holdings and its consolidated Subsidiaries furnished to the Administrator and
each Purchaser Agent, there is no pending or, to its best knowledge, threatened
action or proceeding affecting it or any of its Subsidiaries before any
Governmental Authority or arbitrator that could have a Material Adverse Effect.

(g)    No proceeds of any Purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

III-5



--------------------------------------------------------------------------------

(h)    Each Information Package or Daily Report (if prepared by WESCO or one of
its Affiliates, or to the extent that information contained therein is supplied
by WESCO or an Affiliate), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished at any time by or on behalf
of the Servicer to the Administrator, any Purchaser or any Purchaser Agent in
connection with this Agreement is or will be complete and accurate in all
material respects as of its date or as of the date so furnished and does not and
will not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading.

(i)    The office where WESCO keeps its records concerning the Receivables are
located at the address referred to in Section 2(b) of Exhibit IV to this
Agreement.

(j)    WESCO is not in violation of any order of any court, arbitrator or
Governmental Authority, which could have a Material Adverse Effect.

(k)    Neither WESCO nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Purchaser.

(l)    The Servicer has complied in all material respects with the Credit and
Collection Policy of each Originator with regard to each Receivable originated
by such Originator.

(m)    WESCO has complied in all material respects with all of the terms,
covenants and agreements contained in this Agreement and the other Transaction
Documents that are applicable to it.

(n)    WESCO is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(o)    None of the consignments, inventory financings, or other arrangements
covered by the financing statement specified in the Subject UCC relates or will
relate to commingled goods or inventory the sale of which gives rise to any
Receivable. The secured party set forth on the Subject UCC does not have, nor
will it have, any Adverse Claim on, or with respect to, any Pool Receivables or
Related Assets.

(p)    Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Servicer
which would have a Material Adverse Effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or materially and adversely affect the transactions contemplated
under this Agreement or such other Transaction Documents.

(q)    No license or approval is required for the Administrator or any successor
Servicer to use any program used by the Servicer in the servicing of the
Receivables.

(r)    No Covered Entity, either in its own right or through any third party,
(i) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law;
(ii) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (iii) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

III-6



--------------------------------------------------------------------------------

(s)    The secured party set forth on the Subject Anixter UCC does not have, nor
will it have, any Adverse Claim on, or with respect to, any Pool Receivables or
Related Assets. No amount is owed by Anixter Inc. to the secured party set forth
on the Subject Anixter UCC (or any successor thereto).

3. Ordinary Course of Business. Each of the Seller and the Purchasers represents
and warrants, as to itself, that each remittance of Collections by or on behalf
of the Seller to the Purchasers under this Agreement will have been (i) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Purchasers and (ii) made in the ordinary
course of business or financial affairs of the Seller and the Purchasers.

 

III-7



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1. Covenants of the Seller. Until the Final Payout Date:

(a)    Compliance with Laws, Etc. The Seller shall comply with all Applicable
Laws, and preserve and maintain its corporate existence, rights, franchises,
qualifications and privileges, except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such rights, franchises, qualifications and privileges would not have a
Material Adverse Effect.

(b)    Offices, Records and Books of Account, Etc. The Seller: (i) shall keep
its principal place of business, chief executive office and “location” (as such
term is used in the UCC) and the office where it keeps its records concerning
the Receivables at the addresses and locations of the Seller set forth under its
name on Schedule IV to this Agreement or, pursuant to clause (k)(iv) below, at
any other locations in jurisdictions where all actions reasonably requested by
the Administrator to protect and perfect the interest of the Administrator (for
the benefit of the Purchasers) in the Receivables and related items (including
the Pool Assets) have been taken and completed and (ii) shall provide the
Administrator with at least 30 days’ written notice before making any change in
the Seller’s name or making any other change in the Seller’s identity or
corporate structure (including a Change in Control) that could render any UCC
financing statement filed in connection with this Agreement “seriously
misleading” as such term (or similar term) is used in the UCC; each notice to
the Administrator pursuant to this sentence shall set forth the applicable
change and the effective date thereof. The Seller also will maintain and
implement (or cause the Servicer to maintain and implement) administrative and
operating procedures (including an ability to recreate records evidencing
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain (or cause the Servicer to keep and
maintain) all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
each Receivable and all Collections of and adjustments to each existing
Receivable); provided that, in the case of the New Originators (as defined in
the Sale Agreement), the books and records will be updated on a monthly basis.
The Seller will (and will cause each Originator to) on or prior to the date of
this Agreement, mark its master data processing records and other books and
records relating to the Purchased Interest (and at all times thereafter (until
the latest of the Facility Termination Date or the date all other amounts owed
by the Seller under this Agreement shall be paid in full) continue to maintain
such records) with a legend, acceptable to the Administrator, describing the
Purchased Interest.

(c)    Performance and Compliance with Contracts and Credit and Collection
Policy. The Seller shall (and shall cause the Servicer to), at its expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
applicable Credit and Collection Policies with regard to each Receivable and the
related Contract.



--------------------------------------------------------------------------------

(d)    Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or desirable to establish and
maintain a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto, and a first priority
perfected security interest in the Pool Assets, in each case free and clear of
any Adverse Claim, in favor of the Administrator (for the benefit of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (for the benefit of the Purchasers)
as the Administrator, may reasonably request.

(e)    Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s undivided interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect thereof.

(f)    Extension or Amendment of Receivables. Except as provided in this
Agreement, the Seller shall not, and shall not permit the Servicer to, extend
the maturity or adjust the Outstanding Balance or otherwise modify the terms of
any Pool Receivable, or amend, modify or waive any term or condition of any
related Contract.

(g)    Change in Business or Credit and Collection Policy. The Seller shall not
make (or agree with any Originator to make) any change (i) in the character of
its business or (ii) in any Credit and Collection Policy that would have a
Material Adverse Effect with respect to the Receivables. The Seller shall not
make (or agree with any Originator to make) any other change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator and each Purchaser Agent.

(h)    Audits. The Seller shall (and shall cause each Originator to), from time
to time during regular business hours, but no more frequently than annually
unless (w) a Termination Event or Unmatured Termination Event has occurred and
is continuing, (x) WESCO or Holdings ceases to have a rating of at least “B-” by
Standard and Poor’s on its respective corporate credit rating, (y) Holdings’
Available Liquidity fails to exceed $100,000,000 or (z) in the opinion of the
Administrator (with the consent or at the direction of any of the Purchasers)
reasonable grounds for insecurity exist with respect to the collectibility of a
material portion of the Pool Receivables or with respect to the Seller’s
performance or ability to perform in any material respect its obligations under
this Agreement, as reasonably requested in advance (unless a Termination Event
or Unmatured Termination Event exists) by the Administrator, permit the
Administrator, or its agents or representatives, at the Seller’s expense: (i) to
examine and make copies of and abstracts from all books, records and documents
(including computer tapes and disks) in the possession or under the control of
the Seller (or any such Originator) relating to Receivables and the Related
Security, including the related Contracts, and (ii) to visit the offices and
properties of the Seller and the Originators for the purpose of examining such
materials described in clause (i) above (and shall include the review of the
systems and operations of the off-system originators), and to discuss matters
relating to Receivables and the Related Security or the Seller’s, WESCO’s or the
Originators’ performance under the Transaction Documents or under the Contracts
with any of the officers, employees, agents or contractors of the Seller, WESCO
or the Originators having knowledge of such matters.



--------------------------------------------------------------------------------

(i)    Deposits to Lock-Box Accounts. The Seller shall (or shall cause the
Servicer to): (i) instruct all Obligors to make payments of all Receivables to
one or more Lock-Box Accounts or to post office boxes to which only Lock-Box
Banks have access (and shall instruct the Lock-Box Banks to cause all items and
amounts relating to such Receivables received in such post office boxes to be
removed and deposited into a Lock-Box Account on a daily basis), (ii) deposit,
or cause to be deposited, any Collections received by it, the Servicer or any
Originator into Lock-Box Accounts not later than one Business Day after receipt
thereof and (iii) if a Termination Event has occurred and is continuing,
directly transfer all Collections received in each Exception Account to a
Lock-Box Account (other than an Exception Account) no later than one
(1) Business Day following receipt thereof. Except as otherwise agreed to in
writing by the Administrator and the Majority Purchasers, each Lock-Box Account
shall at all times be subject to a Lock-Box Agreement; provided, however, that
so long as the Exception Account Conditions are then satisfied with respect to
an Exception Account, such Exception Account need not be subject to a Lock-Box
Agreement. The Seller will not (and will not permit the Servicer to) deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Lock-Box Account cash or cash proceeds other than Collections; provided that the
Seller may permit (i) collections relating to Excluded Receivables and (ii) such
other collections not relating to Receivables as the Administrator may approve
in writing, in each case, to be so deposited or credited to any Lock-Box Account
so long as (x) the amount of such collections does not exceed $15,000,000 for
any calendar month and (y) the Administrator has not requested in writing that
the Servicer direct obligors relating to such Excluded Receivables to cease
making payments to Lock-Box Accounts.

(j)    Reporting Requirements. The Seller will provide to the Administrator (in
multiple copies, if requested by the Administrator) and each Purchaser Agent the
following:

(i)    within ninety (90) days after the end of each fiscal year of the Seller,
a copy of the annual report for such year for the Seller, containing unaudited
financial statements for such year certified as to accuracy by the chief
financial officer or treasurer of the Seller;

(ii)     within five (5) days after the occurrence of each Termination Event or
Unmatured Termination Event, a statement of the chief financial officer of the
Seller setting forth details of such Termination Event or Unmatured Termination
Event and the action that the Seller has taken and proposes to take with respect
thereto;

(iii)    promptly after the filing or receiving thereof, copies of all material
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any of its Affiliates is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate;



--------------------------------------------------------------------------------

(iv)     at least thirty days (or such shorter period as agreed to in writing by
the Administrator) before any change in the Seller’s name or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof;

(v)     promptly after the Seller obtains knowledge thereof, notice of any:
(A) material litigation, investigation or proceeding that may exist at any time
between the Seller and any Person or (B) material litigation or proceeding
relating to any Transaction Document;

(vi)     promptly after the occurrence thereof, notice of a material adverse
change in the business, operations, property or financial or other condition of
the Seller, or to its knowledge, the Servicer or any Originator;

(vii)    within five (5) days after the occurrence of any joinder of a Subject
Originator without the consent of the Majority Purchasers (or such later date
may be agreed to by the Administrator), a copy of such joinder;

(viii)     such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any Originator as the
Administrator or any Purchaser Agent may from time to time reasonably request;

(ix)    any information available to the Seller or any of its Affiliates
reasonably requested by the Administrator or any Purchaser in order to assist
any Purchaser in complying with any of its obligations under Article 5 of the
Securitisation Regulation and any other due diligence provision of the
Securitisation Regulation Requirements in relation to the Transaction Documents
and the transactions contemplated thereby; and

(x)    solely to the extent such data is reasonably available to the Seller or
any of its Affiliates without additional burden or out-of-pocket expense,
information regarding the Receivables as any Purchaser may reasonably request in
connection with the analysis by such Purchaser of capital treatment under the
accord known as Basel II, Basel III or other regulatory capital guidelines as
relates to the transactions contemplated in the Transaction Documents.

Information required to be delivered pursuant to clause (i) of this Section
shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports or current reports containing such information,
shall have been posted by the Administrator on a SyndTrak, IntraLinks or similar
site to which the Purchasers have been granted access or shall be available on
the website of the Securities and Exchange Commission at http://www.sec.gov or
on the website of Holdings. Each Purchaser shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.



--------------------------------------------------------------------------------

(k)    Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchasers, the Seller will not (and will not
agree with any Originator to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party or any provision of Seller’s
certificate of incorporation or by-laws.

(l)    Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

(ii) Subject to the limitation set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) of the Company Note in accordance with its terms, and
(B) the Seller may declare and pay dividends.

(iii) The Seller may make Restricted Payments only out of the funds it receives
pursuant to Sections 1.4(b)(ii) and (iv) of this Agreement. Furthermore, the
Seller shall not pay, make or declare: (A) any dividend if, after giving effect
thereto, the Seller’s tangible net worth would be less than $50,000,000 or
(B) any Restricted Payment (including any dividend) if, after giving effect
thereto, any Termination Event or Unmatured Termination Event shall have
occurred and be continuing.

(m)    Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents; (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Note; or (iii) form any Subsidiary or
make any investments in any other Person; provided, however, that the Seller
shall be permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

(n)    Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority:
(i) the payment of its expenses (including all obligations payable to the
Purchaser Groups and the Administrator under this Agreement and under each
Purchaser Group Fee Letter); (ii) the payment of accrued and unpaid interest on
the Company Note; and (iii) other legal and valid corporate purposes.

(o)    Tangible Net Worth. The Seller will not permit its tangible net worth, at
any time, to be less than $50,000,000.

(p)    Exclusion of Credit Memos. As soon as possible, the Seller shall (and
shall cause each Originator and the Servicer to) remove credit memos from any
aging schedules contained in or used to calculate the information set forth in
each Information Package delivered pursuant to Section 2(i)(iii) of Exhibit IV
to this Agreement.

(q)    [Reserved].



--------------------------------------------------------------------------------

(r)    Anti-Money Laundering/International Trade Law Compliance. The Seller will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (i) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (ii) do business in or with, or derives any of its
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; (iii) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (iv) use the
proceeds of any Purchase or reinvestment to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Purchase will not be derived from any unlawful activity. The Seller
shall comply with all Anti-Terrorism Laws. The Seller shall promptly notify the
Administrator and each Purchaser Agent in writing upon the occurrence of a
Reportable Compliance Event.

(s)    Liquidity Coverage Ratio. The Seller shall not issue any LCR Security.

(t)    Beneficial Ownership Certification. Promptly following any change that
would result in a change to the status as an excluded “Legal Entity Customer”
under (and as defined in) the Beneficial Ownership Regulation, the Seller shall
execute and deliver to the Administrator a Certification of Beneficial Owner(s)
complying with the Beneficial Ownership Regulation. The information included in
any Beneficial Ownership Certification shall be true and correct in all
respects.

(u)    Additional Assistance. The Seller shall use commercially reasonable
efforts to take such further action, provide such information and enter into
such other agreements not otherwise provided for hereunder as may be reasonably
required by the Administrator or any Purchaser in order to assist any Purchaser
in complying with any of its obligations under Article 5 of the Securitisation
Regulation and any other due diligence provision of the Securitisation
Regulation Requirements in relation to the Transaction Documents and the
transactions contemplated thereby.

2. Covenants of the Servicer and WESCO. Until the Final Payout Date:

(a)    Compliance with Laws, Etc. The Servicer and, to the extent that it ceases
to be the Servicer, WESCO shall comply (and shall cause each Originator to
comply) in all material respects with all Applicable Laws, and preserve and
maintain its corporate existence, rights, franchises, qualifications and
privileges, except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.

(b)    Offices, Records and Books of Account, Etc. The Servicer and, to the
extent that it ceases to be the Servicer, WESCO, shall keep (and shall cause
each Originator to keep) its principal place of business, chief executive office
and “location” (as such term is used in the applicable UCC) and the office where
it keeps its records concerning the Receivables at the addresses of the Servicer
set forth under its name on Schedule IV to this Agreement or, upon at least 30
days’ prior written notice of a proposed change to the Administrator, at any
other locations in jurisdictions where all actions reasonably requested by the
Administrator to protect



--------------------------------------------------------------------------------

and perfect the interest of the Administrator (for the benefit of each
Purchaser) in the Receivables and related items (including the Pool Assets) have
been taken and completed. The Servicer and, to the extent that it ceases to be
the Servicer, WESCO, also will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Receivables (including records
adequate to permit the daily identification of each Receivable and all
Collections of and adjustments to each existing Receivable).

(c)    Performance and Compliance with Contracts and Credit and Collection
Policy. The Servicer and, to the extent that it ceases to be the Servicer,
WESCO, shall (and shall cause Originator to), at its expense, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and timely and fully comply in all material respects with the Credit and
Collection Policy with regard to each Receivable and the related Contract.

(d)    Extension or Amendment of Receivables. Except as provided in this
Agreement, the Servicer and, to the extent that it ceases to be the Servicer,
WESCO, shall not extend (and shall not permit any Originator to extend), the
maturity or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable, or amend, modify or waive any term or condition of any related
Contract.

(e)    Change in Business or Credit and Collection Policy. The Servicer and, to
the extent that it ceases to be the Servicer, WESCO, shall not make (and shall
not permit any Originator to make) any change in (i) the character of its
business or (ii) in any Credit and Collection Policy that would have a Material
Adverse Effect. The Servicer and, to the extent that it ceases to be the
Servicer, WESCO, shall not make (and shall not permit any Originator to make)
any other change in any Credit and Collection Policy without giving prior
written notice thereof to the Administrator and each Purchaser Agent.

(f)    Audits. The Servicer and, to the extent that it ceases to be the
Servicer, WESCO, shall (and shall cause each Originator to), from time to time
during regular business hours, but no more frequently than annually unless (w) a
Termination Event or Unmatured Termination Event has occurred and is continuing,
(x) WESCO or Holdings ceases to have a rating of at least “B-” by Standard and
Poor’s on its respective corporate credit rating, (y) Holdings’ Available
Liquidity fails to exceed $100,000,000 or (z) in the opinion of the
Administrator (with the consent or at the direction of any of the Purchasers)
reasonable grounds for insecurity exist with respect to the collectibility of a
material portion of the Pool Receivables or with respect to the Servicer’s
performance or ability to perform in any material respect its obligations under
this Agreement, as reasonably requested in advance (unless a Termination Event
or Unmatured Termination Event exists) by the Administrator, permit the
Administrator, or its agents or representatives, at the Servicer’s expense:
(i) to examine and make copies of and abstracts from all books, records and
documents (including computer tapes and disks) in its possession or under its
control relating to Receivables and the Related Security, including the related
Contracts; and (ii) to visit its offices and properties for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to Receivables and the Related Security or its performance hereunder or
under the Contracts with any of its officers, employees, agents or contractors
having knowledge of such matters.



--------------------------------------------------------------------------------

(g)    Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
WESCO, shall not (and shall not permit any Originator to) add or terminate any
bank as a Lock-Box Bank or any account as a Lock-Box Account from those listed
in the Lock-Box Schedule Letter Agreement, or make any change in its
instructions to Obligors regarding payments to be made to the Servicer or any
Lock-Box Account (or related post office box), unless the Administrator and the
Majority Purchasers shall have consented thereto in writing and the
Administrator shall have received copies of all agreements and documents
(including Lock-Box Agreements) that it may request in connection therewith.

(h)    Deposits to Lock-Box Accounts. The Servicer shall: (i) instruct all
Obligors to make payments of all Receivables to one or more Lock-Box Accounts or
to post office boxes to which only Lock-Box Banks have access (and shall
instruct the Lock-Box Banks to cause all items and amounts relating to such
Receivables received in such post office boxes to be removed and deposited into
a Lock-Box Account on a daily basis); (ii) deposit, or cause to be deposited,
any Collections received by it into Lock-Box Accounts not later than one
Business Day after receipt thereof and (iii) if a Termination Event has occurred
and is continuing, directly transfer all Collections received in each Exception
Account to a Lock-Box Account (other than an Exception Account) no later than
one (1) Business Day following receipt thereof. Except as otherwise agreed to in
writing by the Administrator and the Majority Purchasers, each Lock-Box Account
shall at all times be subject to a Lock-Box Agreement; provided, however, that
so long as the Exception Account Conditions are then satisfied with respect to
an Exception Account, such Exception Account need not be subject to a Lock-Box
Agreement. The Servicer will not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to any Lock-Box Account cash or cash proceeds
other than Collections; provided that the Servicer may permit (i) collections
relating to Excluded Receivables and (ii) such other collections not relating to
Receivables as the Administrator may approve in writing, in each case, to be so
deposited or credited to any Lock-Box Account so long as (x) the amount of such
collections does not exceed $15,000,000 for any calendar month and (y) the
Administrator has not requested in writing that the Servicer direct obligors
relating to such Excluded Receivables to cease making payments to Lock-Box
Accounts.

(i)    Reporting Requirements. WESCO shall provide to the Administrator (in
multiple copies, if requested by the Administrator) and each Purchaser Agent the
following:

(i)    within 45 days after the end of the first three quarters of each fiscal
year of Holdings, balance sheets of Holdings and its consolidated Subsidiaries
as of the end of such quarter and statements of income, retained earnings and
cash flow of Holdings and its consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of such Person;

(ii)    within 90 days after the end of each fiscal year of Holdings, a copy of
the annual report for such year for Holdings and its consolidated Subsidiaries,
containing financial statements for such year audited by independent certified
public accountants of nationally recognized standing;



--------------------------------------------------------------------------------

(iii) as to the Servicer only, not later than 2 days prior to the Settlement
Date in such month, an Information Package for such period, including a
calculation (with reasonable detail with respect to such calculation) of
Available Liquidity as of the last day of the preceding calendar month;
provided, however that (A) if the Purchased Interest as reported in the most
recently delivered Information Package or Daily Report exceeds 75%, within two
(2) Business Days of the Administrator’s request thereof, the Servicer shall
provide (x) a Daily Report calculated as of the Business Day immediately
preceding delivery thereof and (y) such other information as shall be reasonably
requested by the Administrator in its sole discretion regarding Collections and
originations of Receivables and (B) if (x) WESCO or Holdings shall cease to have
a rating of at least “B-” by Standard & Poor’s on its respective corporate
credit rating or (y) Holdings’ Available Liquidity fails to exceed $100,000,000,
the Servicer shall provide (i) if requested by the Administrator or any
Purchaser Agent, in each case in such Person’s sole discretion, an Information
Package on the first Business Day of each calendar week and (ii) such
information as shall be requested by the Administrator in its sole discretion
regarding Collections to the Administrator on a daily basis;

(iv)    within five days after becoming aware of the occurrence of each
Termination Event or Unmatured Termination Event, a statement of the chief
financial officer of WESCO setting forth details of such Termination Event or
Unmatured Termination Event and the action that such Person has taken and
proposes to take with respect thereto;

(v)     promptly after the sending or filing thereof, copies of all reports that
WESCO or Holdings sends to any of their respective security holders, and copies
of all reports and registration statements that WESCO, Holdings or any of their
respective Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange; provided, that any filings with the Securities and
Exchange Commission that have been granted “confidential” treatment shall be
provided promptly after such filings have become publicly available;

(vi)     promptly after the filing or receiving thereof, copies of all material
reports and notices that WESCO, Holdings or any of their respective Affiliates
files under ERISA with the Internal Revenue Service, the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or that such Person or any
of its Affiliates receives from any of the foregoing or from any multiemployer
plan (within the meaning of Section 4001(a)(3) of ERISA) to which such Person or
any of its Affiliate is or was, within the preceding five years, a contributing
employer, in each case in respect of the assessment of withdrawal liability or
an event or condition that could, in the aggregate, result in the imposition of
liability on WESCO, Holdings and/or any such Affiliate;



--------------------------------------------------------------------------------

(vii)     at least thirty days (or such shorter period as agreed to in writing
by the Administrator) before any change in WESCO’s, Holdings’ or any
Originator’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof;

(viii)     promptly after WESCO or Holdings obtains knowledge thereof, notice of
any: (A) litigation, investigation or proceeding that may exist at any time
between WESCO, Holdings or any of their respective Subsidiaries and any
Governmental Authority that, if not cured or if adversely determined, as the
case may be, would have a Material Adverse Effect; (B) litigation or proceeding
adversely affecting such Person or any of its Subsidiaries in which (x) the
amount involved is $50,000,000 or more and not covered by insurance or
(y) injunctive or similar relief is sought which could reasonably be expect to
have a Material Adverse Effect; or (C) litigation or proceeding relating to any
Transaction Document;

(ix)     promptly after the occurrence thereof, notice of a material adverse
change in the business, operations, property or financial or other condition of
WESCO, Holdings or any of their respective Subsidiaries;

(x)    promptly after the occurrence thereof, notice of any downgrade of WESCO
or Holdings;

(xi)     such other information respecting the Receivables or the condition or
operations, financial or otherwise, of WESCO, Holdings or any of their
respective Affiliates as the Administrator or any Purchaser Agent may from time
to time reasonably request;

(xii)    promptly after the occurrence thereof, notice of any material
acquisition or investment by WESCO or Holdings of or in any Person, business or
operation;

(xiii)    on or before 30 days prior to each anniversary of the Closing Date,
the Servicer shall, at its own expense, cause an independent auditor acceptable
to the Administrator and each Purchaser Agent to furnish to WESCO, the
Administrator and each Purchaser Agent, (A) a report in a format acceptable to
each Purchaser Agent, to the effect that they have (1) reviewed and audited
WESCO’s and Holdings’ books, records and servicing procedures, (2) performed
testing of a statistically significant sample of Receivables and each
Information Package and Daily Report generated during such fiscal year then
ended, and describing the results of such review and testing, and (3) during
such review and testing, not discovered any deviations (other than those
described in the report) from the Credit and Collection Policy, and (B) a report
in a format acceptable to each Purchaser Agent to the effect that they have
applied certain procedures agreed upon with the Servicer, the Administrator and
each Purchaser Agent and examined certain documents and records relating to the
servicing of Receivables under this Agreement, and that, based upon such agreed
upon procedures, nothing has come to the attention of such auditors that caused
them to believe such servicing (including without limitation, the allocation of
Collections) has not been conducted in compliance with the terms and conditions
set forth herein, except for such exceptions as they believe to be immaterial



--------------------------------------------------------------------------------

and such other exceptions as shall be set forth in such statement. In addition,
each report shall set forth the agreed upon procedures performed (it being
understood and agreed that in any year, a field audit performed by the
Administrator or its agents or representatives pursuant to Section 2(f) of this
Exhibit IV may, with the prior consent of the Administrator and the Majority
Purchasers, satisfy the requirements of this clause (xiii));

(xiv)    not later than 30 days after the end of each month (other than months
which are the last month of a calendar quarter) and within 45 days of the end of
each calendar quarter, management prepared unaudited financial statements of
Holdings and its consolidated Subsidiaries;

(xv)    any information available to WESCO or any of its Affiliates reasonably
requested by the Administrator or any Purchaser in order to assist any Purchaser
in complying with any of its obligations under Article 5 of the Securitisation
Regulation and any other due diligence provision of the Securitisation
Regulation Requirements in relation to the Transaction Documents and the
transactions contemplated thereby; and

(xvi)    solely to the extent such data is reasonably available to WESCO or any
of its Affiliates without additional burden or out-of-pocket expense,
information regarding the Receivables as any Purchaser may reasonably request in
connection with the analysis by such Purchaser of capital treatment under the
accord known as Basel II, Basel III or other regulatory capital guidelines as
relates to the transactions contemplated in the Transaction Documents.

Information required to be delivered pursuant to clause (i) of this Section
shall be deemed to have been delivered if such information, or one or more
annual or quarterly reports or current reports containing such information,
shall have been posted by the Administrator on a SyndTrak, IntraLinks or similar
site to which the Purchasers have been granted access or shall be available on
the website of the Securities and Exchange Commission at http://www.sec.gov or
on the website of Holdings. Each Purchaser shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

(j)    Anti-Money Laundering/International Trade Law Compliance. The Servicer
will not become a Sanctioned Person. No Covered Entity, either in its own right
or through any third party, will (i) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (iii) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (iv) use the
proceeds of any Purchase or reinvestment to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Purchase will not be derived from any unlawful activity. The Servicer
shall comply with all Anti-Terrorism Laws. The Servicer shall promptly notify
the Administrator and each Purchaser Agent in writing upon the occurrence of a
Reportable Compliance Event.



--------------------------------------------------------------------------------

(k)    Additional Assistance. The Servicer shall use commercially reasonable
efforts to take such further action, provide such information and enter into
such other agreements not otherwise provided for hereunder as may be reasonably
required by the Administrator or any Purchaser in order for any Purchaser to
comply with any and all applicable requirements of Article 5 of the
Securitisation Regulation and any other due diligence provision of the
Securitisation Regulation Requirements in relation to the Transaction Documents
and the transactions contemplated thereby.

3. Separate Existence. Each of the Seller and WESCO hereby acknowledges that the
Purchasers, the Purchaser Agents, the Administrator and the Liquidity Providers
are entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from WESCO and its Affiliates. Therefore, from and after the date
hereof, each of the Seller and WESCO shall take all steps specifically required
by this Agreement or reasonably required by the Administrator to continue the
Seller’s identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of WESCO and any other Person, and is not a division of WESCO, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Seller and WESCO shall take such actions as shall be required in
order that:

(a) The Seller will be a limited purpose corporation whose primary activities
are restricted in its certificate of incorporation to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

(b) The Seller shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by the Transaction
Documents;

(c) Not less than one member of the Seller’s Board of Directors (the
“Independent Director”) shall be an individual who is not a direct, indirect or
beneficial stockholder, officer, director, employee, affiliate, associate or
supplier of WESCO or any of its Affiliates. The certificate of incorporation of
the Seller shall provide that: (i) the Seller’s Board of Directors shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Seller unless the Independent Director shall
approve the taking of such action in writing before the taking of such action,
and (ii) such provision cannot be amended without the prior written consent of
the Independent Director;

(d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, WESCO or any Affiliate thereof;

(e) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;



--------------------------------------------------------------------------------

(f) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant to this Agreement. The Seller
will not incur any material indirect or overhead expenses for items shared with
WESCO (or any other Affiliate thereof) that are not reflected in the Servicing
Fee. To the extent, if any, that the Seller (or any Affiliate thereof) shares
items of expenses not reflected in the Servicing Fee or the manager’s fee, such
as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered; it being understood that WESCO shall pay all
expenses relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees;

(g) The Seller’s operating expenses will not be paid by WESCO or any other
Affiliate thereof;

(h) All of the Seller’s business correspondence and other communications shall
be conducted in the Seller’s own name and on its own separate stationery;

(i) The Seller’s books and records will be maintained separately from those of
WESCO and any other Affiliate thereof;

(j) All financial statements of WESCO or any Affiliate thereof that are
consolidated to include Seller will contain detailed notes clearly stating that:
(i) a special purpose corporation exists as a Subsidiary of WESCO, and (ii) the
Originators have sold receivables and other related assets to such special
purpose Subsidiary that, in turn, has sold undivided interests therein to
certain financial institutions and other entities;

(k) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of WESCO or any Affiliate thereof;

(l) The Seller will strictly observe corporate formalities in its dealings with
WESCO or any Affiliate thereof, and funds or other assets of the Seller will not
be commingled with those of WESCO or any Affiliate thereof except as permitted
by this Agreement in connection with servicing the Pool Receivables. The Seller
shall not maintain joint bank accounts or other depository accounts to which
WESCO or any Affiliate thereof (other than WESCO in its capacity as the
Servicer) has independent access. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of WESCO or any Subsidiary or other Affiliate of
WESCO. The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate;



--------------------------------------------------------------------------------

(m) The Seller will maintain arm’s-length relationships with WESCO (and any
Affiliate thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller nor WESCO
will be or will hold itself out to be responsible for the debts of the other or
the decisions or actions respecting the daily business and affairs of the other.
The Seller and WESCO will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity; and

(n) WESCO shall not pay the salaries of Seller’s employees, if any.



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

(a)    (i) the Seller, WESCO, any Originator or the Servicer shall fail to
perform or observe any term, covenant or agreement under this Agreement or any
other Transaction Document and, except as otherwise provided herein, such
failure shall continue for 5 days after knowledge or notice thereof, (ii) the
Seller or the Servicer shall fail to make when due any payment or deposit to be
made by it under this Agreement and such failure shall continue unremedied for
one Business Day or (iii) WESCO shall resign as Servicer, and no successor
Servicer reasonably satisfactory to the Administrator and the Majority
Purchasers shall have been appointed;

(b)    WESCO (or any Affiliate thereof) shall fail to transfer to any successor
Servicer when required any rights pursuant to this Agreement that WESCO (or such
Affiliate) then has as Servicer;

(c)    any representation or warranty made or deemed made by the Seller, WESCO
or any Originator (or any of their respective officers) under or in connection
with this Agreement or any other Transaction Document, or any information or
report delivered by the Seller, WESCO or any Originator or the Servicer pursuant
to this Agreement or any other Transaction Document, shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered, and shall remain incorrect or untrue for 5 days after notice to the
Seller or the Servicer of such inaccuracy;

(d)    the Seller or the Servicer shall fail to deliver the Information Package
or Daily Report pursuant to this Agreement, and such failure shall remain
unremedied for two days;

(e)    this Agreement or any Purchase or reinvestment pursuant to this Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator (for the benefit of the Purchasers)
with respect to such Pool Assets shall cease to be, a valid and enforceable
first priority perfected security interest, free and clear of any Adverse Claim;

(f)    the Seller, WESCO, Holdings or any Originator shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
WESCO, Holdings or any Originator seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial



--------------------------------------------------------------------------------

part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Seller, WESCO,
Holdings or any Originator shall take any corporate action to authorize any of
the actions set forth above in this paragraph;

(g)    (i) the average for three most recently ended consecutive calendar months
of: (A) the Default Ratio shall exceed 3.25%, (B) the Delinquency Ratio shall
exceed 4.00% or (C) the Dilution Ratio shall exceed 7.50% or (ii) (A) the
Default Ratio shall exceed 4.00%, (B) the Delinquency Ratio shall exceed 5.00%
or (C) the Days’ Sales Outstanding shall exceed 62 days;

(h)    a Change in Control shall occur;

(i)    at any time (i) the sum of (A) the Aggregate Investment plus (B) the
Total Reserves, exceeds (ii) the sum of (A) the Net Receivables Pool Balance at
such time plus (B) the Purchasers’ share of the amount of Collections then on
deposit in the Lock-Box Accounts (other than (I) amounts on deposit in the
Exception Accounts and (II) amounts set aside in the Lock-Box Accounts
representing Discount and Fees), and such circumstance shall not have been cured
within two Business Days after an officer of the Seller, the Servicer, WESCO,
Holdings or any Originator obtains knowledge or notice thereof;

(j)    (i) WESCO, Holdings or any of their respective Subsidiaries shall fail to
pay any principal of or premium or interest on any of its Debt that is
outstanding in a principal amount of at least $50,000,000 in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in this Agreement,
mortgage, indenture or instrument relating to such Debt (and shall have not been
waived); or (ii) any other event shall occur or condition shall exist under any
agreement, mortgage, indenture or instrument relating to any such Debt and shall
continue after the applicable grace period, if any, specified in such agreement,
mortgage, indenture or instrument (and shall have not been waived), if, in
either case: (a) the effect of such non-payment, event or condition is to give
the applicable debtholders the right (whether acted upon or not) to accelerate
the maturity of such Debt, or (b) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case before
the stated maturity thereof;

(k)    either: (i) a contribution failure shall occur with respect to any
Benefit Plan sufficient to give rise to a lien under Section 303(k) of ERISA,
and such failure could reasonably be expected to result in a Material Adverse
Effect, (ii) the Internal Revenue Service shall file a notice of lien asserting
(1) a claim or claims pursuant to the Internal Revenue Code with regard to any
of the assets of Seller or (2) a claim or claims pursuant to the Internal
Revenue Code with regard to any of the assets of any Originator, WESCO, Holdings
or any ERISA Affiliate, and in each case such lien could reasonably be expected
to result in a Material Adverse Effect and shall have been filed and not
released within 10 days, or (iii) the Pension Benefit Guaranty Corporation
shall, or shall indicate its intention in writing to the Seller, any Originator,
WESCO,



--------------------------------------------------------------------------------

Holdings or any ERISA Affiliate to, either file a notice of lien asserting a
claim pursuant to ERISA with regard to any assets of the Seller, any Originator,
WESCO, Holdings or any ERISA Affiliate or terminate any Benefit Plan that has
unfunded benefit liabilities, or any steps shall have been taken to terminate
any Benefit Plan subject to Title IV of ERISA, in each case, as could reasonably
be expected to result in a Material Adverse Effect and such lien shall have been
filed and not released within 10 days;

(l)    (i) one or more final judgments for the payment of money shall be entered
against the Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $50,000,000, individually or in the aggregate, shall
be entered against the Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for sixty (60) consecutive days without
a stay of execution;

(m)    the “Purchase and Sale Termination Date” under and as defined in the Sale
Agreement shall occur under the Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to the Seller under the Sale
Agreement;

(n)    as of the last day of any fiscal quarter of Holdings, to the extent that
a Fixed Charge Coverage Trigger Event shall have occurred, the Fixed Charge
Coverage Ratio shall be less than 1.0 to 1.0. For purposes of this clause (n),
unless otherwise defined in this Agreement, terms used herein (including all
defined terms used within such terms ) shall have the respective meaning
assigned to such terms in the Credit Agreement; provided, however, that (i) in
the event the Credit Agreement is terminated or such defined terms are no longer
used in the Credit Agreement, the respective meaning assigned to such terms
immediately preceding such termination or non-usage shall be used for purposes
of this Agreement and (ii) if, after the Closing Date, the covenant level set
forth in Section 6.12 of the Credit Agreement (or any of the defined terms used
in connection with such covenant) is amended, modified or waived, it shall, for
all purposes of this Agreement similarly be amended, modified or waived, upon
the Seller’s delivery of (A) a notice of such an amendment to the Credit
Agreement (which notice shall enclose a copy of such amendment to the Credit
Agreement) to the Administrator and each Purchaser not later than 30 days after
the effectiveness of such amendment and (B) a certification that each of the
following conditions were satisfied at the time of such Credit Agreement
amendment: (x) the Majority Purchasers (without giving effect to the proviso in
the definition of “Majority Purchasers”) and the Administrator were a party to
the Credit Agreement, (y) such amendment, modification or waiver was consummated
in accordance with the terms of the Credit Agreement and (z) the Majority
Purchasers (without giving effect to the proviso in the definition of “Majority
Purchasers”) and the Administrator consented to such amendment, modification or
waiver pursuant to the Credit Agreement; or

(o)    either (i) a “Change of Control” (as defined in the Credit Agreement)
occurs with respect to Holdings or (ii) Holdings breaches or defaults in respect
of its negative covenant set forth in Section 6.03(c) of the Credit Agreement,
in each case, subject to any applicable grace periods set forth in the Credit
Agreement with respect thereto. For purposes of this clause (o) terms used and
covenant levels provided for in the Credit Agreement (including all defined
terms used within such terms) shall have the respective meaning assigned to such
terms and the



--------------------------------------------------------------------------------

covenant levels provided for, in each case, in the Credit Agreement; provided,
however, that (i) in the event the Credit Agreement is terminated or such
defined terms are no longer used in the Credit Agreement, the respective meaning
assigned to such terms immediately preceding such termination or non-usage shall
be used for purposes of this Agreement and (ii) if, after the Closing Date, the
defined term “Change of Control” or the covenant set forth in Section 6.03(c) of
the Credit Agreement (or any of the defined terms used in connection with such
covenant) is amended, modified or waived, then for all purposes of this
Agreement clause (o) shall similarly be amended, modified or waived, upon the
Seller’s delivery of (A) a notice of such an amendment to the Credit Agreement
(which notice shall enclose a copy of such amendment to the Credit Agreement) to
the Administrator and each Purchaser not later than 30 days after the
effectiveness of such amendment and (B) a certification that each of the
following conditions were satisfied at the time of such Credit Agreement
amendment: (x) the Majority Purchasers (without giving effect to the proviso in
the definition of “Majority Purchasers”) and the Administrator were a party to
the Credit Agreement, (y) such amendment, modification or waiver was consummated
in accordance with the terms of the Credit Agreement and (z) the Majority
Purchasers (without giving effect to the proviso in the definition of “Majority
Purchasers”) and the Administrator consented to such amendment, modification or
waiver pursuant to the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

On File With:

WESCO Receivables Corp.

225 West Station Square Drive, Suite 700

Pittsburgh, PA 15219

Attn: Treasurer

Telephone: (412) 454-2374

Facsimile: (412) 454-2515

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

[Reserved]

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

None.

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

NOTICE INFORMATION

WESCO RECEIVABLES CORP.,

as Seller

Address:

225 West Station Square Drive

Suite 700

Pittsburgh, Pennsylvania 15219

Attention: Treasurer

Telephone: (412) 454-2374

Facsimile: (412) 222-7427

WESCO DISTRIBUTION, INC.,

as Servicer

Address:

225 West Station Square Drive

Suite 700

Pittsburgh, Pennsylvania 15219

Attention: Treasurer

Telephone: (412) 454-2374

Facsimile: (412) 222-7427

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

Address:

PNC Bank, National Association

Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Brian Stanley

Telephone No.: (412) 768-2001

Facsimile No.: (412) 762-9184

 

Schedule IV-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for PNC Bank, National Association

Address:

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Robyn Reeher

Telephone No.: (412) 768-3090

Facsimile No.: (412) 762-9184

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser for PNC Bank, National Association

Address:

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Robyn Reeher

Telephone No.: (412) 768-3090

Facsimile No.: (412) 762-9184

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser for Wells Fargo Bank, National Association

Address:

1100 Abernathy Rd NE

16th Floor, Suite 1600

Atlanta, Georgia 30328

Attention: William P. Rutkowski

Telephone No.: (770) 508-2180

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for Wells Fargo Bank, National Association

Address:

1100 Abernathy Rd NE

16th Floor, Suite 1600

Atlanta, Georgia 30328

Attention: William P. Rutkowski

Telephone No.: (770) 508-2180

 

Schedule IV-2



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as a Committed Purchaser for Fifth Third Bank, National Association

Address:

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Andrew Jones

Telephone No.: (513) 534-0836

Facsimile No.: (513) 534-0319

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as Purchaser Agent for Fifth Third Bank, National Association

Address:

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Kevin Gusweiler

Telephone No.: (513) 534-0435

Facsimile No.: (513) 534-0319

LIBERTY STREET FINDING LLC,

as a Conduit Purchaser

Address:

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Attn: Jill A. Russo, Vice President

Tel: 1-212-295-2742

Fax: 1-212-302-8767

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser for Liberty Street Funding LLC

Address:

40 King Street W

66th Floor

Toronto, ON

Canada M5H1H1

Attn: Doug Noe

Tel: 416-945-4060

Email: doug.noe@scotiabank.com

 

Schedule IV-3



--------------------------------------------------------------------------------

with a copy to:

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor, New York, NY 10281

Attn: Darren Ward

Tel: 1-212-255-5264

Email: darren.ward@scotiabank.com

THE BANK OF NOVA SCOTIA,

as Purchaser Agent for The Bank of Nova Scotia and Liberty Street Funding LLC

Address:

40 King Street W

66th Floor

Toronto, ON

Canada M5H1H1

Attn: Doug Noe

Tel: 416-945-4060

Email: doug.noe@scotiabank.com

with a copy to:

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor, New York, NY 10281

Attn: Darren Ward

Tel: 1-212-255-5264

Email: darren.ward@scotiabank.com

RELIANT TRUST,

as a Conduit Purchaser

Address:

130 Adelaide Street West

12th Floor

Toronto, ON, M5H 3P5

Attention: ASG Asset Securitization

Telephone No.: (416) 307-6035

THE TORONTO-DOMINION BANK,

as a Committed Purchaser and Purchaser Agent for The Toronto-Dominion Bank and
Reliant Trust

Address:

130 Adelaide Street West

12th Floor

 

Schedule IV-4



--------------------------------------------------------------------------------

Toronto, ON, M5H 3P5

Attention: ASG Asset Securitization

Telephone No.: (416) 307-6035

BANK OF AMERICA, N.A.

as Purchaser Agent for Bank of America, N.A.

Address:

Bank of America, N.A.

NC2-109-02-02

13510 Ballantyne Corporate Place

Charlotte, NC 28277

Attention: Willem Van Beek / Chris Hayes

Telephone No.: (980) 683-4585

Facsimile No.: (704) 409-0588

Email address: willem.van_beek@bofa.com / christopher.hayes@bofa.com

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

as Purchaser Agent for Canadian Imperial Bank of Commerce, New York Branch

Address:

425 Lexington Avenue

5th Floor

New York, NY, 10017

Attention: Robert Castro

HSBC SECURITIES USA INC.,

as Purchaser Agent for HSBC Bank USA, National Association

Address:

452 Fifth Avenue

New York, NY 10018

Attention: Nicholas Walach

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Committed Purchaser

Address:

452 Fifth Avenue

New York, NY 10018

Attention: Sean Moskal

 

Schedule IV-5



--------------------------------------------------------------------------------

SCHEDULE V

SUBJECT ANIXTER FILING

 

Debtor

  

Secured Party

  

Filing Location

  

Filing Data

Anixter Inc.    Aten Technology, Inc.    Delaware Department of State    Initial
Filing # 2017 0655235

 

Schedule V-1



--------------------------------------------------------------------------------

SCHEDULE VI

COMMITMENTS

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser for PNC Bank, National Association

Commitment: $225,000,000

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as a Committed Purchaser for Fifth Third Bank, National Association

Commitment: $162,500,000

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser for Wells Fargo Bank, National Association

Commitment: $175,000,000

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser for Liberty Street Funding LLC

Commitment: $125,000,000

THE TORONTO-DOMINION BANK,

as a Committed Purchaser for Reliant Trust

Commitment: $125,000,000

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as a Committed Purchaser for Canadian Imperial Bank of Commerce, New York Branch

Commitment: $87,500,000

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser for Bank of America, National Association

Commitment: $75,000,000

 

Schedule VI-1



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as Committed Purchaser

Commitment: $50,000,000

 

Schedule VI-2



--------------------------------------------------------------------------------

SCHEDULE VII

SCHEDULED COMMITMENT TERMINATION DATE

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser for PNC Bank, National Association

Scheduled Commitment Termination Date: June 22, 2023

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as a Committed Purchaser for Fifth Third Bank, National Association

Scheduled Commitment Termination Date: June 22, 2023

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser for Wells Fargo Bank, National Association

Scheduled Commitment Termination Date: June 22, 2023

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser for Liberty Street Funding LLC

Scheduled Commitment Termination Date: June 22, 2023

THE TORONTO-DOMINION BANK,

as a Committed Purchaser for Reliant Trust

Scheduled Commitment Termination Date: June 22, 2023

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser for Bank of America, National Association

Scheduled Commitment Termination Date: June 22, 2023

THE CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as a Committed Purchaser for Canadian Imperial Bank of Commerce, New York Branch

Scheduled Commitment Termination Date: June 22, 2023

 

Schedule VII-1



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as Committed Purchaser

Scheduled Commitment Termination Date: June 22, 2023

 

Schedule VII-2



--------------------------------------------------------------------------------

SCHEDULE VIII

SUBJECT UCC

 

Debtor

  

Secured Party

  

Filing Location

  

Filing Data

TVC Communications, L.L.C.    CommScope, Inc. of North Carolina   

Delaware Department of State

 

U.C.C. Filing Section

  

Initial Filing # 2009 1997995

 

Filed 6/23/2009

 

Schedule VIII-1



--------------------------------------------------------------------------------

SCHEDULE X

EXCLUDED RECEIVABLES

“Excluded Receivable” means any Receivable (without giving effect to the
exclusion of “Excluded Receivables” from the definition thereof):

(i) that both (i) is owed by an Obligor not a resident of the United States and
(ii) is denominated in a currency other than U.S. dollars,

(ii) the Obligor of which is Siemens AG or any Subsidiary thereof,

(iii) the Obligor of which is Mondelez International Inc. or any Subsidiary
thereof,

(iv) the Obligor of which is Evoqua Water Technologies LLC or any Subsidiary
thereof and such Receivable was originated on or after September 26, 2019,

(v) the Obligor of which is Fameccanica North America, Inc. or any Subsidiary
thereof,

(vi) the Contract for which is the Maintenance, Repair and Operating Supplies
Agreement, dated on or about May 4, 2018, between, inter alia, WESCO
Distribution Inc. and Dow Dupont Inc., owing by DowDupont Inc. (or any
Subsidiary thereof) or any Person that is a successor in interest to DowDupont
Inc. with respect to such Contract (or any Subsidiary thereof),

(vii) the Obligor of which is Crown Holdings Inc. or any Subsidiary thereof,

(viii) that is originated by any Originator that is joining the Sale Agreement
on the date hereof and the Obligor of which is (a) Stanley Black & Decker, Inc.
(or any Subsidiary thereof), (b) Rockwell Collins (or any Subsidiary thereof) or
(c) Electrical Components International Inc. (or any Subsidiary thereof), or

(ix) identified on the accounting ledgers of the Servicer as being a Receivable
originated by the branch identification number 7669 in the Servicer’s accounting
system in accordance with its practices in effect as of the date hereof and
without giving effect to any change thereto which would result in a material
amount of additional Receivables being considered Excluded Receivables.

 

Schedule X-1